REVISED, September 8, 1998

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 96-10178
                          _____________________


            UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

            v.

            ORLANDO CORDIA HALL, also known as Lan,

                                  Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
_________________________________________________________________
                          August 21, 1998

Before KING, SMITH, and STEWART, Circuit Judges.

KING, Circuit Judge:

     Defendant-Appellant Orlando Cordia Hall challenges his

conviction and sentence for kidnapping resulting in death,

conspiring to kidnap, traveling in interstate commerce to promote

possession of marijuana with intent to distribute, and using and

carrying a firearm during a crime of violence.      For the reasons

set forth below, we affirm.

                 I.   FACTUAL AND PROCEDURAL BACKGROUND

     Orlando Cordia Hall, along with Bruce Webster and Marvin

Holloway, ran a marijuana trafficking enterprise in Pine Bluff,

Arkansas.    They purchased marijuana in varying amounts in the

                                    1
Dallas/Fort Worth area with the assistance of Steven Beckley, who

lived in Irving, Texas.   The marijuana was transported, typically

by Beckley, to Arkansas and stored in Holloway’s house.

     On September 21, 1994, Holloway drove Hall from Pine Bluff

to the airport in Little Rock, Arkansas, and Hall took a flight

to Dallas, Texas to engage in a drug transaction.    Beckley and

Hall’s brother, Demetrius Hall (D. Hall), picked Hall up at the

airport.   Later that day, Hall and Beckley met two local drug

dealers, Stanfield Vitalis and Neil Rene (N. Rene), at a car wash

and gave them $4700 for the purchase of marijuana.    Later that

day, Beckley and D. Hall returned to the car wash to pick up the

marijuana, but Vitalis and N. Rene never appeared.    Later, when

Hall got in touch with Vitalis and N. Rene by telephone, they

claimed that they had been robbed of the $4700.   Using the

telephone number that Beckley had used to contact Vitalis and N.

Rene, Hall procured an address at the Polo Run Apartments in

Arlington, Texas from a friend who worked for the telephone

company.   Hall, D. Hall, and Beckley began conducting

surveillance at the address and saw Vitalis and N. Rene exit an

apartment and approach the same car that they had driven to the

car wash, which they claimed was stolen from them along with

Hall’s $4700.   Hall therefore deduced that Vitalis and N. Rene

had lied to him about being robbed.

     On September 24, 1994, Hall contacted Holloway and had him

drive Webster to the Little Rock Airport.   From there, Webster

flew to Dallas.   That evening, Hall, D. Hall, Beckley, and


                                 2
Webster returned to the Polo Run Apartments in a Cadillac

Eldorado owned by Cassandra Ross, Hall’s sister.      Hall and

Webster were each armed with handguns, D. Hall carried a small

souvenir baseball bat, and Beckley had duct tape and a jug of

gasoline.    The four men approached the apartment that they had

previously seen Vitalis and N. Rene leave.

       Webster and D. Hall went to the front door of the apartment

and knocked.    The occupant of the apartment, Lisa Rene, N. Rene’s

sixteen-year-old sister, refused to let them in and called her

sister and 911.    After Webster unsuccessfully attempted to kick

in the door, he and D. Hall went around to a sliding glass door

on the patio and saw that Lisa Rene was on the telephone.

D. Hall shattered the glass door with his baseball bat, Webster

entered the apartment, tackled Lisa Rene, and dragged her to the

car.    Hall and Beckley had returned to the car when they heard

the sound of breaking glass.    Webster forced Lisa Rene onto the

floorboard of the car, and the group drove to Ross’s apartment in

Irving, Texas.    Once there, they exited the Cadillac and forced

Lisa Rene into the backseat of Beckley’s car.      Hall got in the

backseat as well.    Beckley got in the driver’s seat, and Webster

got in the front passenger seat.       The group then drove off again.

During the drive, Hall raped Lisa Rene and forced her to perform

oral sex on him.    The group later returned to Ross’s apartment.

       From there, Beckley, D. Hall, and Webster drove Lisa Rene to

Pine Bluff.    Hall remained in Irving and flew back to Arkansas

the next day.    Once Beckley, D. Hall, and Webster reached Pine


                                   3
Bluff, they obtained money from Holloway to get a motel room.      In

the motel room, they tied Lisa Rene to a chair and raped her

repeatedly.

     Hall and Holloway arrived at the motel room on Sunday

morning, September 25, 1994.    They went into the bathroom with

Lisa Rene for approximately fifteen to twenty minutes.    When Hall

and Holloway came out of the bathroom, Hall told Beckley, “She

know too much.”    Hall, Holloway, and Webster then left the motel.

     Later that afternoon, Hall and Webster went to Byrd Lake

Park and dug a grave.    That same evening, Hall, Webster, and

Beckley took Lisa Rene to Byrd Lake Park, but could not find the

grave site in the dark.    They then returned to the motel room.

In the early morning of Monday, September 26, 1994, Beckley and

D. Hall moved Lisa Rene to another motel because they believed

that the security guard at the first motel was growing

suspicious.

     Later the same morning, Webster, Hall, and Beckley again

drove Lisa Rene to Byrd Lake Park.    Lisa Rene’s eyes were covered

by a mask.    Hall and Webster led the way to the grave site, with

Beckley guiding Lisa Rene by the shoulders.    At the grave site,

Hall turned Lisa Rene’s back toward the grave and placed a sheet

over her head.    He then hit her in the head with a shovel.   Lisa

Rene screamed and started running.    Beckley grabbed her, and they

both fell down.    Beckley then hit Lisa Rene in the head twice

with the shovel and handed it to Hall.    Webster and Hall then

began taking turns hitting her with the shovel.    Webster then


                                  4
gagged Lisa Rene and dragged her into the grave.   He covered her

with gasoline and shoveled dirt back into the grave.   Hall,

Beckley, and Webster then returned to the motel and picked up

D. Hall.

     On September 29, 1994, an arrest warrant issued out of the

City of Arlington for Hall, D. Hall, and Beckley for Lisa Rene’s

kidnapping.   D. Hall, Beckley, and Webster were subsequently

arrested.   On September 30, 1994, Hall surrendered to Pine Bluff

authorities in the presence of his attorney.   On the advice of

counsel, he did not give a statement at the time of his arrest,

but indicated that he would talk with law enforcement agents

after he was transported to Texas.   On October 5, 1994, following

his transfer to the Arlington County jail, Hall gave a written

statement to FBI and Arlington County officials in which he

substantially implicated himself in the kidnapping and murder.

     On October 26, 1994, the United States District Court for

the Northern District of Texas issued a criminal complaint

charging Hall, D. Hall, Webster, and Beckley with kidnapping in

violation of 18 U.S.C. § 1201(a)(1).   On November 4, 1994, a six-

count superseding indictment was returned, charging Hall,

D. Hall, Webster, Beckley, and Holloway with kidnapping in which

a death occurred in violation of 18 U.S.C. § 1201(a)(1) (count

1), conspiracy to commit kidnapping in violation of 18 U.S.C.

§ 1201(c) (count 2), traveling in interstate commerce with intent

to promote the possession of marijuana with intent to distribute

in violation of 18 U.S.C. § 1952 (count 3), using a telephone to


                                 5
promote the unlawful activity of extortion in violation of 18

U.S.C. § 1952 (count 4), traveling in interstate commerce with

intent to promote extortion in violation of 18 U.S.C. § 1952

(count 5), and using and carrying a firearm during a crime of

violence in violation of 18 U.S.C. § 924(c) (count 6).     On

February 23, 1995, the government filed its notice of intent to

seek the death penalty against Hall pursuant to the Federal Death

Penalty Act of 1994 (FDPA), 18 U.S.C. §§ 3591-3598.   On April 6,

1995, the district court granted Hall’s motion to sever his trial

from that of his codefendants, and trial commenced on October 2,

1995.

     The jury returned a verdict of guilty as to counts 1, 2, 3,

and 6.    After the penalty phase of the trial, the jury returned a

recommendation that a sentence of death be imposed.   The district

court sentenced Hall to death on count 1, life imprisonment on

count 2, sixty months imprisonment on count 3 to run concurrently

with the life sentence imposed on count 2, and sixty months

imprisonment on count 6 to run consecutively to the sentences

imposed on counts 2 and 3.   Hall filed a timely notice of appeal.

                           II.   DISCUSSION

     Hall appeals his judgment of conviction and sentence on the

following grounds:

     1.    The district court’s failure to allow Hall to

           allocute before the jury violated his right to due

           process, violated Rule 32 of the Federal Rules of

           Civil Procedure, and was an abuse of discretion


                                   6
     under the evidentiary standards governing the

     penalty phase of a capital trial under the FDPA.

2.   The district court violated Hall’s Fifth and

     Eighth Amendment rights by conditioning the

     admission of psychiatric testimony in mitigation

     of punishment upon Hall’s submission to a

     government psychiatric examination prior to

     conviction without restricting the government’s

     access to the results of the examination until

     after the guilt phase of trial.

3.   The district court abused its discretion by

     admitting certain materials and testimony into

     evidence because they were unfairly prejudicial.

4.   The admission of evidence regarding unadjudicated

     offenses during the penalty phase and a lack of a

     jury instruction requiring the jury to apply some

     burden of proof to this evidence rendered the

     death sentence unreliable.

5.   The admission of nontestimonial victim impact

     statements during the penalty phase violated

     Hall’s Sixth Amendment right of confrontation, due

     process, and the FDPA’s evidentiary standards.

6.   The district court’s rejection of defense

     challenges for cause to impaired and biased

     venirepersons denied Hall due process, an

     impartial jury, and his statutory right to free


                           7
           exercise of peremptory challenges.

     7.    The jury’s failure to consider the circumstances

           surrounding Hall’s upbringing as a mitigating

           factor was clearly erroneous and requires vacation

           of his death sentence.

     8.    Several of the aggravating factors submitted to

           the jury were unconstitutionally vague, overbroad,

           and duplicative.

     9.    The district court’s denial of Hall’s motions for

           continuance denied Hall his rights to due process

           and effective assistance of counsel under the

           Fifth and Sixth Amendments.

     10.   The district court erred in denying Hall’s request

           to poll the jury regarding a news report and

           debate that aired during penalty-phase

           deliberations.

     11.   The district court erred in denying Hall’s motion

           to suppress his oral and written statements as

           violative of his Fifth and Sixth Amendment rights

           as well as applicable federal statutes and rules.

We address each of these issues in turn.

                            A.   Allocution

     Hall first contends that the district court’s denial of his

request to make an unsworn statement of remorse to the jury

during the penalty phase of his trial constitutes reversible




                                    8
error.1    In this regard, Hall advances a number of arguments.

First, he contends that Rule 32(c)(3)(C) of the Federal Rules of

Criminal Procedure afforded him a right to allocute before the

jury.     Second, he claims that, even if Rule 32(c)(3)(C) does not

specifically create a right to allocute before the jury, such a

right was recognized at common law, and the FDPA does not clearly

abrogate this right.     Third, he contends that he possesses a

constitutional right to allocute.      Fourth, he claims that, even

if no constitutional right to allocute exists per se, the

district court’s refusal to allow him to allocute in this case

nonetheless violated his due process-based right to procedural

parity because the district court unfairly allowed the government

to present victim impact statements that were not subject to

cross-examination.    Fifth, he argues that the district court’s

refusal to allow him to make an unsworn statement of remorse

before the jury constituted an abuse of discretion under the

FDPA’s evidentiary standards.     We address each of these arguments

in turn.




     1
          Hall’s proffered statement in allocution was as follows:

     I want to apologize to my family and ask them to
     forgive me, and I hope somehow they can forgive me. I
     want to apologize to Lisa Rene’s family and ask them to
     forgive me, even though I know that there is no
     possible way they can forgive me and I understand that.
     I want to ask God to forgive me, however, I question in
     my own mind whether even God can forgive me.

                                   9
                1.     Statutory Right of Allocution

     Hall contends that Rule 32(c)(3)(C) of the Federal Rules of

Criminal Procedure afforded him the right to make an unsworn

statement of remorse before the jury.     Rule 32(c)(3)(C) provides

that, “[b]efore imposing sentence, the court must . . . address

the defendant personally and determine whether the defendant

wishes to make a statement and to present any information in

mitigation of the sentence.”     FED. R. CRIM. P. 32(c)(3)(C).

     In support of his contention that Rule 32(c)(3)(C) creates a

right to make an unsworn statement before the jury in capital

cases, Hall relies upon the following language from 18 U.S.C.

§ 3593(c), which establishes the procedures for sentencing

hearings in capital cases:

     Notwithstanding rule 32(c) of the Federal Rules of
     Criminal Procedure, when a defendant is found guilty or
     pleads guilty to an offense under section 3591, no
     presentence report shall be prepared. At the
     sentencing hearing, information may be presented as to
     any matter relevant to the sentence . . . .

18 U.S.C. § 3593(c).     Hall argues that, because the statute

expressly states that the portion of Rule 32 requiring the

preparation of a presentence report is inapplicable in capital

cases and makes no similar reference to any other portion of Rule

32, the doctrine of expressio unius exclusio alterius indicates

that Congress did not intend for the FDPA to displace other

provisions of Rule 32, including the right to allocute created by

subsection (c)(3)(C).2

     2
        In order to avoid confusion, it should be noted that the
FDPA was enacted in an omnibus crime control act that also

                                  10
     We need not decide whether § 3593 was intended to displace

Rule 32(c)(3)(C) because we conclude that, regardless of whether

it was required to do so, the district court complied with the

plain language of Rule 32(c)(3)(C) by inquiring of Hall whether

he wished to make a statement before it announced his sentence.

The text of the rule provides no basis for concluding that the

defendant has a right to make a statement to the jury prior to

the jury’s arriving at its sentencing recommendation.   Compliance

with the strict language of the rule is achieved when, as was the

case here, the district court allows the defendant to make a

statement to the court after the jury returns its recommendation

but before the district court imposes sentence.3

     Hall responds that this interpretation of Rule 32(c)(3)(C)

would render allocution an empty gesture because the district

court has no discretion to disregard the jury’s recommendation.

However, other circumstances exist in which allocution is equally

devoid of practical impact.   This is the case when the statutory


included another act which amended Rule 32. See Violent Crime
Control and Law Enforcement Act of 1994, Pub. L. No. 103-322,
tits. VI, XXIII, secs. 60002(a), 230101(b), 108 Stat. 1796, 1959-
68, 2078. The Rule 32 amendment moved allocution from subsection
(a) to subsection (c) of Rule 32 and moved the requirement of
preparing a presentence report from subsection (c) to subsection
(b). It therefore appears that the phrase “[n]otwithstanding
rule 32(c) of the Federal Rules of Criminal Procedure” in
§ 3593(c) refers to subsection (c) of the prior version of Rule
32 and subsection (b) of the current version of the rule.
     3
        While the record does not contain a transcript of the
hearing at which the district court imposed sentence, the
government represented at oral argument that, at this hearing,
the district court asked Hall if he wished to make a statement
before the imposition of sentence. In any event, even if this
did not occur, Hall does not complain about it on appeal.

                                11
mandatory minimum sentence for a particular offense exceeds the

maximum sentence under the otherwise applicable U.S. Sentencing

Guidelines range.   In that circumstance, “the court is required

to impose the statutory minimum sentence.”     Santana v. United

States, 98 F.3d 752, 756 (3d Cir. 1996); see also U.S. SENTENCING

GUIDELINES MANUAL § 5G1.1(b) (“Where a statutorily required minimum

sentence is greater than the maximum of the applicable guideline

range, the statutory minimum sentence shall be the guideline

sentence.”).4

     Furthermore, § 3593(c) counsels against construing Rule

32(c)(3)(C) as establishing an unconditional right for the

defendant to make an unsworn statement of remorse to the jury.

Section 3593(c) sets forth with great specificity the type of

information that may be submitted to the jury during the penalty

phase of a capital trial and the circumstances under which it may

be presented.5   In this regard, the statute provides as follows:

     At the sentencing hearing, information may be presented
     as to any matter relevant to the sentence, including
     any mitigating or aggravating factor permitted or
     required to be considered under section 3592.
     Information presented may include the trial transcript
     and exhibits if the hearing is held before a jury or
     judge not present during the trial, or at the trial
     judge’s discretion. The defendant may present any

     4
        This is true unless the government files a motion
authorizing the court “to impose a sentence below a level
established by statute as minimum sentence so as to reflect a
defendant’s substantial assistance in the investigation or
prosecution of another person who has committed an offense.” 18
U.S.C. § 3553(e).
     5
        Hall concedes that his “proffered allocution constituted
information relevant to the mitigating factors of remorse and
acceptance of responsibility.”

                                12
     information relevant to a mitigating factor. The
     government may present any information relevant to an
     aggravating factor for which notice has been provided .
     . . . Information is admissible regardless of its
     admissibility under the rules governing admission of
     evidence at criminal trials except that information may
     be excluded if its probative value is outweighed by the
     danger of creating unfair prejudice, confusing the
     issues, or misleading the jury.

18 U.S.C. § 3593(c) (emphasis added).   Construing Rule

32(c)(3)(C) as granting a defendant the unconditional right to

make an unsworn statement of remorse to the jury would contravene

§ 3593’s mandate that the district court exercise discretion in

determining whether to exclude any information offered by the

parties on the basis that its probative value “is outweighed by

the danger of creating unfair prejudice, confusing the issues, or

misleading the jury.”   Id.   Section 3593(c) does not contemplate

exempting any type of information offered at a sentencing hearing

from the district court’s gatekeeping function, and we decline to

interpret Rule 32(c)(3)(C) to have this effect when the plain

language of the rule does not dictate such an interpretation.

     Furthermore, both Hall and the government concede that

§ 3593 authorized Hall to make a sworn statement of remorse that

would have been subject to cross-examination.6   Construing Rule

32(c)(3)(C) as creating a per se right to make an unsworn

statement of remorse to the jury that is not subject to cross-


     6
        As indicated in Part II.A.5, infra, in connection with
Hall’s argument that the district court abused its discretion in
declining to allow him to make an unsworn statement to the jury,
we express no opinion as to whether the district court could
properly exercise its discretion to allow a defendant to make
such a statement.

                                 13
examination would in no sense increase the accuracy and

reliability of the capital-sentencing process.     When the district

court receives a statement in allocution, it recognizes the legal

effect of the fact that the statements are not sworn and the

attendant potential effect of this fact upon the credibility of

the defendant’s statements; the same cannot be said for a jury.

Cf. State v. Williams, 688 So. 2d 1277, 1284 (La. Ct. App. 1997)

(“The right of allocution has normally been reserved to a

defendant addressing the sentencing judge.”); Commonwealth v.

Abu-Jamal, 555 A.2d 846, 858 (Pa. 1989) (“We find no reason in

law or logic why the defendant’s presentation of evidence in

support of his claim that life imprisonment is the appropriate

sentence should be shielded from testing for truthfulness and

reliability that is accomplished by cross-examination.”).    We

therefore conclude that the district court did not violate Rule

32(c)(3)(C) by denying Hall’s request to make an unsworn

statement of remorse before the jury.

                  2.   Common-Law Right of Allocution

     Hall next contends that, even if Rule 32(c)(3)(C) does not

expressly provide him with a per se right to make an unsworn

statement of remorse before the jury, he possesses a common-law

right to do so.    He further argues that we should not construe

§ 3593 as abrogating this common-law right because “[i]t is a

well-established principle of statutory construction that ‘[t]he

common law . . . ought not to be deemed to be repealed, unless

the language of a statute be clear and explicit for this


                                   14
purpose.’”     Norfolk Redev. & Housing Auth. v. Chesapeake &

Potomac Tel. Co., 464 U.S. 30, 35 (1983) (quoting Fairfax’s

Devisee v. Hunter’s Lessee, 11 U.S. (7 Cranch) 603, 623 (1813)

(second set of brackets and ellipses in original)).             We conclude,

however, that no such common-law right exists.

     At common law, a felony defendant had a right to have the

court formally inquire “‘what he had to say why judgment should

not be given against him.’”      Paul W. Barrett, Allocution, 9 MO.

L. REV. 121 (1944) (quoting Rex & Regina v. Geary, 2 Salk. 630

(K.B. 1689-1712); see also State v. Green, 443 S.E.2d 14, 42

(N.C. 1994).    The right of allocution developed in a time in

which the common-law judge had no discretion as to the punishment

for felonies; as such, the point of the question to the defendant

was not to elicit mitigating information.          See Barrett, supra, at

120-21.   Rather, the question was designed to afford the

defendant a formal opportunity to present certain strictly-

defined common-law grounds requiring the avoidance or delay of

sentencing, including a claim that the defendant was not the

person convicted, had the benefit of clergy, was insane, or was

pregnant.    See id.; 1 JOSEPH CHITTY, THE CRIMINAL LAW 698, 761-62

(1841); 3 CHARLES ALAN WRIGHT, FEDERAL PRACTICE   AND   PROCEDURE § 525, at

82 (2d ed. 1982) (“The common law for many centuries has

recognized the right of a defendant to ‘allocution,’ a formal

statement by the defendant of any legal reason why he could not

be sentenced.”).

     Since the mid-nineteenth century, however, modern


                                    15
developments in criminal procedure, including the advent of

sentencing discretion, the right of the accused to counsel, and

the right of the accused to testify on his own behalf, have led

to varied treatment of the right of allocution.   See Barrett,

supra, at 126-43.   Some jurisdictions have concluded that the

common-law right of allocution encompasses the right of the

defendant to make unsworn statements to the jury that are not

subject to cross-examination.   See, e.g., Harris v. State, 509
A.2d 120, 127 (Md. 1986) (“We conclude that, under the common law

applicable to capital sentencing proceedings at the time [the

defendant] was sentenced, a defendant who timely asserts his

right to allocute [before the jury], and provides an acceptable

proffer, must be afforded a fair opportunity to exercise this

right.”); Homick v. State, 825 P.2d 600, 604 (Nev. 1992) (“We

conclude that capital defendants in the State of Nevada enjoy the

common law right of allocution [before the jury].”); State v.

Zola, 548 A.2d 1022, 1046 (N.J. 1988) (recognizing under the

court’s supervisory power the right of a capital defendant to

make an unsworn plea for mercy to the jury); State v. Lord, 822
P.2d 177, 216 (Wash. 1991) (indicating that the defendant had a

right to make an unsworn plea for mercy before the jury that was

not subject to cross-examination).   However, other jurisdictions

have held that no such common-law right exists.   See, e.g.,

People v. Robbins, 755 P.2d 355, 369 (Cal. 1988) (“Given [that a

capital defendant possesses the right to testify and offer other

mitigating evidence], we fail to see the need, much less a


                                16
constitutional requirement, for a corresponding ‘right to address

the sentencer without being subject to cross-examination’ in

capital cases.”); People v. Kokoraleis, 547 N.E.2d 202, 224 (Ill.

1989) (declining to exercise its supervisory power to recognize a

rule “allowing defendants in capital sentencing hearings . . . to

make a brief, unsworn plea for leniency without being subject to

cross-examination”); State v. Whitfield, 837 S.W.2d 503, 514 (Mo.

1992) (en banc) (“Despite defendant’s claim to the contrary, the

right of allocution in Missouri does not extend to addressing the

jury.”); State v. Perkins, 481 S.E.2d 25, 41 (N.C.) (“[W]e have

held that a defendant does not have a constitutional, statutory,

or common law right to make unsworn statements of fact to the

jury at the conclusion of a capital sentencing proceeding.”),

cert. denied, 118 S. Ct. 111 (1997); Duckett v. State, 919 P.2d
7, 22 (Okla. Crim. App. 1995) (“[W]e conclude that there is no

statutory, common-law or constitutional right of a defendant to

make a plea for mercy or otherwise address his sentencing jury,

in addition to closing argument by counsel.” (footnote omitted));

State v. Stephenson, 878 S.W.2d 530, 551 (Tenn. 1994) (holding

that no common-law right of allocution exists in Tennessee

because the right is nothing more than an empty formality in

light of the criminal defendant’s right to counsel).

     Suffice it to say, Hall stands on shaky ground when he

asserts that a general common-law right exists entitling a

capital defendant to address the sentencing jury unsworn and not

subject to cross-examination.   Moreover, even if such a common-


                                17
law right existed, its continued recognition in federal capital

cases would be inconsistent with the procedural framework for

capital sentencing hearings established by the FDPA.   As noted

earlier, § 3593(c) vests the district court with a gatekeeping

role in determining what information--both mitigating and

aggravating--reaches the jury.   It may exclude information “if

its probative value is outweighed by the danger of creating

unfair prejudice, confusing the issues, or misleading the jury.”

18 U.S.C. § 3593(c).   The Pennsylvania Supreme Court interpreted

that state’s capital sentencing scheme, which vests the trial

court with similar authority, to abrogate any commmon-law right

of the defendant to make unsworn statements to the jury on the

following grounds:

     Whatever force the common law of allocution has with
     respect to other criminal cases, the General Assembly
     has abrogated that law and replaced it with statutory
     law devised specifically for first degree murder cases.
     The legislature has provided that a sentencing hearing
     is required at which evidence may be presented to the
     jury, or the judge as the case may be. The court is
     given discretion to determine what evidence will be
     received as relevant and admissible on the question of
     the sentence to be imposed. Following the presentation
     of evidence, counsel are permitted to argue to the
     sentencing body for or against the death sentence.

          It is apparent from the structure provided that
     this evidentiary hearing is intended to serve as part
     of the “truth-determining process” to enable the
     sentencer to discern and apply the facts bearing on the
     determination of the appropriate sentence. Implicit in
     the fact that the statute assigns to the defendant the
     burden of proving mitigating circumstances by a
     preponderance of evidence is the understanding that the
     jury is to asses[s] the evidence for credibility. It
     must be left open for the Commonwealth to challenge the
     veracity of facts asserted and the credibility of the
     person asserting those facts, whether that person is a
     witness or the defendant. We find no reason in law or

                                 18
     logic why the defendant’s presentation of evidence in
     support of his claim that life imprisonment is the
     appropriate sentence should be shielded from the
     testing for truthfulness and reliability that is
     accomplished by cross-examination.

Abu-Jamal, 555 A.2d at 857-58.     We find this analysis persuasive

in construing the FDPA.     We therefore conclude that Hall

possessed no federal common-law right to allocute before the

jury.

        3.   Allocution as an Independent Constitutional Right

     Hall next asserts that he possesses a constitutional right

to allocute before the jury.     The Supreme Court has never

squarely addressed the issue of whether a defendant who

affirmatively requests the opportunity to allocute, either before

the court or the jury, is denied due process by the trial court’s

refusal to grant the request.     In Hill v. United States, 368 U.S.
424 (1962), the Court held that a district court’s failure to

expressly ask a defendant represented by counsel whether he

wished to make a statement before imposition of sentence was not

an error of constitutional dimension and therefore provided no

basis for a § 2255 collateral attack upon the defendant’s

sentence.     See id. at 428.   The court expressly declined to

consider whether the district court’s denial of an affirmative

request by a defendant to make a statement prior to the

imposition of sentence would rise to the level of constitutional

error.    See id. at 429; see also McGautha v. California, 402 U.S.
183, 219 n.22 (1971) (noting that whether a trial court’s denial

of a defendant’s request to plead for mercy rises to the level of


                                   19
a constitutional violation remains an open question), vacated in

part on other grounds, Crampton v. Ohio, 408 U.S. 941 (1972).

     We conclude that a criminal defendant in a capital case does

not possess a constitutional right to make an unsworn statement

of remorse before the jury that is not subject to cross-

examination.    In Green v. United States, 365 U.S. 301 (1961),

Justice Frankfurter observed that the ultimate value of

allocution as a procedural right in the context of modern

criminal procedure rests in the fact that “[t]he most persuasive

counsel may not be able to speak for a defendant as the defendant

might, with halting eloquence, speak for himself.”    Id. at 304.

Neither the government nor Hall contends that Hall would not have

been permitted to testify at the sentencing hearing and thereby

in his own words introduce “any information relevant to a

mitigating factor.”   18 U.S.C. § 3593(c).   We simply cannot

conclude that fundamental fairness required that Hall be allowed

to make such a statement without being sworn or subject to cross-

examination.7   This conclusion is bolstered by the varied


     7
        Hall directs our attention to United States v. Moree, 928
F.2d 654, 656 (5th Cir. 1991), in which we in passing described a
criminal defendant’s right to allocute under the subsection of
Rule 32 that now occupies subsection (c)(3)(C) as “constitutional
[in] dimension.” Id. at 656. However, as noted earlier, we have
not construed Rule 32(c)(3)(C) as affording a defendant a right
to make a statement before the jury; rather, the rule merely
requires the court to allow the defendant to make a statement at
some point before it actually imposes sentence. As such, no
conflict exists between Moree’s statement that the right to
allocute afforded by Rule 32(c)(3)(C) is of constitutional
dimension and our conclusion here that a criminal defendant
possesses no constitutional right to make an unsworn statement of
remorse before the jury that is not subject to cross-examination.

                                 20
conclusions that the states have reached, discussed supra, as to

whether a criminal defendant has a right to make an unsworn

statement of remorse or plea for mercy before a sentencing jury.

Cf. Medina v. California, 505 U.S. 437, 446 (1992) (“Historical

practice is probative of whether a procedural rule can be

characterized as fundamental.”).

                  4.   Denial of Procedural Parity

     Hall next contends that, even if the Constitution does not

vest criminal defendants with an independent, per se right to

make an unsworn statement in allocution before the jury, the

district court’s denial of his request to make such a statement

was nonetheless unconstitutional because the district court

allowed the government to introduce similarly nontestimonial

victim impact statements.   Hall contends that such disparate

treatment constitutes an unconstitutional disruption of “the

balance of forces between the accused and his accuser.”      Wardius

v. Oregon, 412 U.S. 470, 474 (1973).      We disagree.

     The constitutionally required balance between prosecution

and defense is “a balance between the total advantages enjoyed by

each side rather than an insistence on symmetry at every stage in

the process.”   Tyson v. Trigg, 50 F.3d 436, 441 (7th Cir. 1995).

In this case, we conclude that no significant imbalance existed

in the total advantages afforded Hall and the government at

sentencing.   First, contrary to Hall’s contention, the district

court actually allowed him to present evidence of a type similar

to the victim impact statements.      Specifically, the district


                                 21
court allowed Hall to introduce hearsay evidence of his own

remorse in the form of his sister’s testimony of his statements

of remorse to her when she visited him in prison.   The government

was not allowed to cross-examine Hall as to the contents of these

statements.

     Second, Agnes Rene, Lisa Rene’s mother and the author of one

of the three victim impact statements introduced at sentencing,

testified during the sentencing hearing regarding the impact of

the loss of her daughter.   Hall declined to cross-examine her.

This provides a strong indication that Hall did not consider

cross-examination of the makers of the victim impact statements

to be vital--or, for that matter, even beneficial--to his

defense.

     Third, the district court’s refusal to allow Hall to make an

unsworn statement that was not subject to cross-examination

constituted at best a marginal procedural disadvantage.   Had Hall

taken the stand and offered limited testimony in substance

equivalent to his proffered statement in allocution, he would

have waived his Fifth Amendment privilege against self-

incrimination only as to matters reasonably related to the

contents of that statement.   See Brown v. United States, 356 U.S.
148, 156 (1958) (holding that a criminal defendant “could not

take the stand to testify in her own behalf and also claim the

right to be free from cross-examination on matters raised by her

own testimony on direct examination” (emphasis added)); United

States v. Hernandez, 646 F.2d 970, 979 (5th Cir. Unit B June


                                22
1981) (noting that, in cross-examining a criminal defendant who

chooses to testify, “[t]he government’s questions must be

reasonably related to the subjects covered by the defendant’s

direct testimony.” (internal quotation marks omitted)).

     A great deal of the type of information that the government

would have likely sought to admit to impeach Hall’s testimony or

directly refute his claims of remorse and acceptance of

responsibility was admitted as direct evidence of aggravating

factors during the sentencing hearing, particularly the

nonstatutory factor that “Hall constitutes a future danger to the

lives and safety of other persons.”   Specifically, the government

offered evidence of Hall’s prior convictions and unadjudicated

offenses.   Additionally, the government introduced the testimony

of Larry Nichols, one of Hall’s fellow inmates at the

correctional facility where Hall was incarcerated prior to trial.

Nichols testified that Hall joked and bragged about repeatedly

raping Lisa Rene.   He also testified that Hall told him that,

given the opportunity, he would kill Steven Beckley because, were

it not for Beckley’s assistance, the government would have had no

case against him.   Additionally, Nichols testified that Hall

informed him of his plans to attempt to escape from the

correctional facility in which they were incarcerated by taking

his lawyer hostage using a “shank,” a homemade knife.   Hall has

pointed to no information that would have been rendered relevant

by virtue of his offering testimony similar in substance to his

proffered statement in allocution which the government did not


                                23
present as direct support of the aggravating factors the

existence of which it sought to prove during the sentencing

hearing.    Thus, we conclude that the district court’s decision to

admit victim impact statements offered by the government but to

exclude Hall’s request to make an unsworn statement in allocution

to the jury did not unconstitutionally skew the balance of

procedural advantage in the government’s favor.

           5.    Violation of § 3593's Evidentiary Standards

     Hall next argues that the district court abused its

discretion in declining to allow him to make an unsworn statement

of remorse and plea for mercy before the jury.      Section 3593(c)

provides that information need not be admissible under the

Federal Rules of Evidence in order to be admissible at a hearing

conducted pursuant to the statute.      However, the statute provides

that the district court may exclude information “if its probative

value is outweighed by the danger of creating unfair prejudice,

confusing the issues, or misleading the jury.”      18 U.S.C.

§ 3593(c).      The district court has “considerable discretion in

controlling the presentation of the ‘information’ to the jury in

both content and form.”      United States v. McVeigh, 944 F. Supp.
1478, 1487 (D. Colo. 1996).

     Assuming that an unsworn statement such as the one Hall

proffered is theoretically admissible during an FDPA sentencing

hearing,8 we conclude that the district court did not abuse its

     8
        It is at least arguable that the district court may have
discretion to admit an unsworn statement of remorse by the
defendant because the general requirement that witnesses in

                                   24
discretion in declining to admit it.    The district court could

properly conclude that the danger that Hall’s unsworn, uncross-

examinable testimony would mislead the jury outweighed the

probative value of the information conveyed in the testimony,

particularly given the fact that such information was readily

available in a superior form:    Hall’s sworn testimony, which

would have been subject to testing for truthfulness and accuracy

through cross-examination by the government.

         B. Conditioning the Presentation of Psychiatric
       Evidence on Submission to a Psychiatric Examination

     Hall next contends that the district court erred in

conditioning his right to present psychiatric evidence in

mitigation of punishment upon his submission to a government

psychiatric examination prior to trial.    Hall first argues that

the district court could not properly compel him to undergo a

government psychiatric examination as a condition upon his being

allowed to introduce psychiatric evidence at sentencing because

doing so unconstitutionally forced him to choose between

exercising his Fifth Amendment privilege against self-

incrimination and his Eighth Amendment right to present evidence

in mitigation of punishment.    We disagree.

     This court has long recognized that “a defendant who puts

his mental state at issue with psychological evidence may not


criminal cases be sworn stems from Rule 603 of the Federal Rules
of Evidence. See FED. R. EVID. 603 (“Before testifying, every
witness shall be required to declare that the witness will
testify truthfully, by oath or affirmation administered in a form
calculated to awaken the witness’ conscience and impress the
witness’ mind with the duty to do so.”).

                                 25
then use the Fifth Amendment to bar the state from rebutting in

kind.”   Schneider v. Lynaugh, 835 F.2d 570, 575 (5th Cir. 1988).

This rule rests upon the premise that “[i]t is unfair and

improper to allow a defendant to introduce favorable

psychological testimony and then prevent the prosecution from

resorting to the most effective and in most instances the only

means of rebuttal:   other psychological testimony.”   Id. at 576.

     Hall correctly notes that he did not waive his Fifth

Amendment privilege against self-incrimination merely by giving

notice of his intention to submit expert psychiatric testimony at

the sentencing hearing.   See Brown v. Butler, 876 F.2d 427, 430

(5th Cir. 1989) (holding that the state could not introduce

expert testimony based upon a previous psychological examination

of the defendant where the defendant announced an intention to

offer expert psychological evidence but never actually did so).

However, had he actually offered such evidence, the district

court would not have violated Hall’s privilege against self-

incrimination by admitting psychiatric testimony subsequently

offered by the government.   Hall’s claim that the district court

could not condition his right to introduce expert psychiatric

evidence based upon out-of-court examination of Hall upon his

submission to a government psychiatric examination therefore

lacks merit.   In the same sense that Hall could not himself

testify at the sentencing hearing regarding his remorse or

acceptance of responsibility and then refuse cross-examination on

this issue, he could not offer expert psychiatric testimony based


                                26
upon his own statements to a psychiatrist and then deny the

government the opportunity to do so as well in rebuttal.     See

Estelle v. Smith, 451 U.S. 454, 461-69, 472 (1981) (holding that

the admission of statements made by the defendant during a

pretrial psychiatric examination violated his Fifth Amendment

privilege against compelled self-incrimination because he was not

advised before the examination that he had a right to remain

silent and that any statement that he made could be used against

him at a capital-sentencing hearing, but noting that “a different

situation arises where a defendant intends to introduce

psychiatric evidence at the penalty phase”); Vanderbilt v.

Collins, 994 F.2d 189, 196 (5th Cir. 1993) (“If a defendant

requests a [psychiatric] examination on the issue of future

dangerousness or presents psychiatric evidence at trial, the

defendant may be deemed to have waived the fifth amendment

privilege.”).9

     Hall, along with the American Orthopsychiatric Association

and the American Association on Mental Retardation as amici

curiae, argues in the alternative that, in order to adequately

safeguard his Fifth Amendment privilege against self-


     9
        By incorporating some of the pleadings that he filed at
the district court level in his brief, Hall also attempts to
reurge his argument asserted in the district court that the
district court lacked statutory authority to order him to submit
to a psychiatric examination. Because Hall has not adequately
briefed this issue, we decline to address it. See Yohey v.
Collins, 985 F.2d 222 (5th Cir. 1993) (declining to consider
arguments in other pleadings that the appellant attempted to
incorporate by reference in a brief already in excess of the 50-
page limit).

                               27
incrimination, the district court could not order a government

psychiatric examination unless it sealed the results of the

examination until the penalty phase of trial.          Otherwise, he

argues, he could have no guarantee that the government would not

utilize the results of the examination or the fruits thereof as

evidence in the guilt phase of his trial.         This argument lacks

merit.

     The Supreme Court has held that, when a defendant claims

that the government has sought to introduce the fruits of a

coerced confession, the defendant “must go forward with specific

evidence demonstrating taint,” upon which the government “has the

ultimate burden of persuasion to show that its evidence is

untainted.”   Alderman v. United States, 394 U.S. 165, 183 (1969);

see also Nardone v. United States, 308 U.S. 338, 341 (1939)

(“[T]he trial judge must give opportunity, however closely

confined, to the accused to prove that a substantial portion of

the case against him was a fruit of the poisonous tree.             This

leaves ample opportunity to the Government to convince the trial

court that its proof had an independent origin.”); United States

v. Cherry, 759 F.2d 1196, 1207 (5th Cir. 1985) (“It is firmly

established that, once the defendant goes forward with specific

evidence demonstrating taint, the government has the final burden

of persuasion to show that the evidence is untainted.”); 5 WAYNE

R. LAFAVE, SEARCH   AND   SEIZURE § 11.2(b), at 45 (3d ed. 1996).

     We are convinced that this evidentiary framework provides

all of the protection against the introduction of the fruits of


                                       28
the government psychiatric examination prior to Hall’s

introduction of psychiatric evidence that the Constitution

requires.   Had Hall undergone the government psychiatric

examination and believed that the government was improperly

seeking to introduce evidence that it derived from the

examination, he could have precluded the introduction of such

evidence by offering some evidence of taint.   The district court

would have been required to exclude the evidence unless the

government could carry its burden of persuading the court that

the evidence was not tainted.

     The only specific safeguard that Hall requested in his

motion opposing the government’s request for a psychiatric

examination and oral argument on this motion was the sealing of

the results of the examination until the penalty phase of his

trial.   Hall has cited several cases in which district courts

have imposed such a safeguard.   See United States v. Beckford,

962 F. Supp. 748, 761 (E.D. Va. 1997); United States v. Haworth,

942 F. Supp. 1406, 1408-09 (D.N.M. 1996); United States v. Vest,

905 F. Supp. 651, 654 (W.D. Mo. 1995).   While we acknowledge that

such a rule is doubtless beneficial to defendants and that it

likely advances interests of judicial economy by avoiding

litigation over whether particular pieces of evidence that the

government seeks to admit prior to the defendant’s offering

psychiatric evidence were derived from the government psychiatric

examination, we nonetheless conclude that such a rule is not

constitutionally mandated.


                                 29
      Our conclusion in this regard is bolstered by Rule 12.2(c)

of the Federal Rules of Criminal Procedure, which provides that,

when a defendant intends to rely upon an insanity defense during

the guilt phase of his trial, the district court may order a

mental examination upon motion by the government.   See FED. R.

CRIM. P. 12.2(c).   In order to safeguard the defendant’s

privilege against self-incrimination, the rule provides as

follows:

      No statement made by the defendant in the course of any
      examination provided for by this rule, whether the
      examination be with or without the consent of the
      defendant, no testimony by the expert based upon such
      statement, and no other fruits of the statement shall
      be admitted in evidence against the defendant in any
      criminal proceeding except on an issue respecting
      mental condition on which the defendant has introduced
      testimony.

Id.   Noticeably absent from the rule is any requirement that the

government be denied access to the results of the examination

until after the defendant actually introduces testimony regarding

his mental condition.   Rather, the rule merely precludes the

government from introducing as evidence the results of the

examination or their fruits until after the defendant actually

places his sanity in issue.   Yet the rule has consistently been

held to comport with the Fifth Amendment.   See, e.g., United

States v. Lewis, 53 F.3d 29, 35 n.9 (4th Cir. 1995); United

States v. Stockwell, 743 F.2d 123, 127 (2d Cir. 1984) (“[W]hile

we do not wish to encourage the practice of requiring defendants

to submit to a psychiatric examination in the prosecutor’s

presence (either in person or through the use of a tape


                                 30
recording), such a procedure cannot be said to constitute a per

se violation of Rule 12.2(c) and the defendant’s Fifth Amendment

rights.”).   Given that the government presents its case-in-chief

during the guilt phase prior to the defendant, we perceive no

functional distinction between the risk that the government will

improperly utilize the fruits of a psychiatric examination

undertaken pursuant to Rule 12.2 during its case-in-chief (and

thus prior to the defendant’s offering psychiatric evidence of

insanity) and the risk that the government in this case would

improperly utilize the fruits of the court-ordered psychiatric

examination prior to Hall’s introduction of psychiatric evidence

during the penalty phase.10   We therefore reject Hall’s

contention that the district court violated his Fifth Amendment

privilege against self-incrimination by ordering him to undergo a

psychiatric examination as a condition upon his offering

psychiatric evidence during the sentencing hearing or by

declining to order the results of the examination sealed until



     10
        It is also worth noting that, had the district court
granted Hall’s request to seal the results of the examination
until after the guilt phase, it would not have eliminated the
risk that the government would have, either inadvertently or
intentionally, introduced the results of the examination or their
fruits prior to Hall’s waiver of his privilege against self-
incrimination by placing his mental state at issue. Section
3593(c) provides that, during the sentencing hearing, “[t]he
government shall open the argument.” 18 U.S.C. § 3593(c). To
the extent that, pursuant to Hall’s request, the government would
have had access to the results of the psychiatric examination
after the guilt phase but prior to the sentencing hearing, a risk
would exist that the government would improperly utilize the
results or their fruits during its initial presentation of
information to the jury on sentencing.

                                 31
the sentencing hearing.11

          C.   Admission of Unduly Prejudicial Evidence

     Hall next claims that the district court abused its

discretion by admitting certain evidence which he claims was

irrelevant and highly prejudicial.      Specifically, he complains of

the district court’s admission of (1) graphic photographs of Lisa

Rene’s body; (2) a videotape depicting a walk through Byrd Lake

Park to the grave site, surveillance of the area where Lisa

Rene’s burned clothing was recovered, and an examination of the

grave site during the exhumation of Lisa Rene’s body; and (3)

testimony by Hall’s girlfriend in which she claimed to have been

robbed at gunpoint while purchasing drugs for Hall.     We review a

district court’s evidentiary rulings for an abuse of discretion.

See United States v. Torres, 114 F.3d 520, 525-26 (5th Cir.),

cert. denied, 118 S. Ct. 316 (1997).

                            1.   Photographs

     Hall claims that the district court abused its discretion by

admitting photographs of Lisa Rene’s body in the grave and after

its removal during the guilt phase of his trial.     Hall first

argues that the photographs were rendered legally irrelevant by

the fact that he offered to stipulate to the identity of the

victim and her cause of death.     Additionally, Hall complains that

     11
        We express no opinion on whether reversal would have
been warranted if Hall had requested lesser safeguards, such as
an order that the government utilize neither the results of the
psychiatric examination nor their fruits prior to his
presentation of psychiatric evidence during the sentencing
hearing and the district court had ordered the examination
without imposing such safeguards.

                                   32
the photographs were particularly gruesome because they depicted

Lisa Rene’s body in a state of decomposition.    He also argues

that the photographs were cumulative of detailed testimony of a

medical examiner regarding the condition of Lisa Rene’s body.      As

such, he argues that the district court’s admission of the

photographs violated Rule 403 of the Federal Rules of Evidence

because any probative value the photographs might have possessed

was “substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.”   FED. R. EVID. 403.

     We note as an initial matter that the photographs were

relevant to Lisa Rene’s identity and the cause of her death, and

Hall’s offer to stipulate to these facts did not render them

irrelevant.   The advisory committee notes to Rule 401 of the

Federal Rules of Evidence, which establishes the definition of

legal relevance, speak directly to this issue:

     The fact to which the evidence is directed need not be
     in dispute. While situations will arise which call for
     the exclusion of evidence offered to prove a point
     conceded by the opponent, the ruling should be made on
     the basis of such considerations as waste of time and
     undue prejudice (see Rule 403), rather than under any
     general requirement that evidence is admissible only if
     directed to matters in dispute.

FED. R. EVID. 401 advisory committee notes.   The reason that a

criminal defendant cannot typically avoid the introduction of

other evidence of a particular element of the offense by

stipulation is that the government must be given the opportunity

“to present to the jury a picture of the events relied upon.      To

                                33
substitute for such a picture a naked admission might have the

effect to rob the evidence of much of its fair and legitimate

weight.”    Old Chief v. United States, 117 S. Ct. 644, 653 (1997)

(internal quotation marks omitted). Our sole inquiry, then, is

whether admission of the photographs violated Rule 403.     See id.

at 650 (“If . . . relevant evidence is inadmissible in the

presence of other evidence related to it, its exclusion must rest

not on the ground that the other evidence has rendered it

‘irrelevant,’ but on its character as unfairly prejudicial,

cumulative or the like, its relevance notwithstanding.”).    We

conclude that admission of the photographs did not violate Rule

403.

       In United States v. McRae, 593 F.2d 700 (5th Cir. 1979),

this court addressed a Rule 403 challenge to the district court’s

admission in a murder trial of numerous photographs of the victim

and the death scene which the district court had described as

“gross, distasteful and disturbing.”    See id. at 707.   One of

these photographs was “a view of [the victim’s] corpse, clothed

in her bloody garments, bent forward so as to display an exit

wound in the back of her skull produced by part of [the

defendant’s] dum-dum bullet, which exploded in her brain”;

another was “a front view of [the victim’s] body, seated in the

chair where she died, her left eye disfigured by the bullet’s

entry and her head broken by its force.”    Id.   In holding that

the admission of these photographs did not violate Rule 403, we

observed,


                                 34
      Relevant evidence is inherently prejudicial; but it is
      only unfair prejudice, substantially outweighing
      probative value, which permits exclusion of relevant
      matter under Rule 403. Unless trials are to be
      conducted on scenarios, on unreal facts tailored and
      sanitized for the occasion, the application of Rule 403
      must be cautious and sparing.

Id.   We see no basis for distinguishing between the photographs

at issue in McRae and those at issue here.   We therefore conclude

that the district court did not abuse its discretion in

concluding that the probative value of the photographs was not

substantially outweighed by the danger of unfair prejudice or by

concerns regarding the needless presentation of cumulative

evidence.   See United States v. Rezaq, 134 F.3d 1121, 1138 (D.C.

Cir. 1998) (upholding a district court’s admission of an autopsy

photograph showing the removal of a bullet from a hijacking

victim’s head even though the photograph was only probative of

the fact that the victim was shot in the head, a “point [that]

did not especially need elucidation”); United States v. Analla,

975 F.2d 119, 125-26 (4th Cir. 1992) (holding that the district

court did not abuse its discretion in admitting photographs

depicting two gunshot wounds to a robbery victim’s head and

another photograph depicting an individual murdered during the

robbery lying in a pool of blood); United States v. Bowers, 660
F.2d 527, 529-30 (5th Cir. Unit B Sept. 1981) (holding that the

district court did not abuse its discretion in admitting a color

photograph of a child’s lacerated heart to prove cause of death

and noting “that the mere fact that appellant stipulated with the

government as to the cause of death did not preclude the


                                35
government from offering proof on that issue”).

                            2.    Videotape

     Hall next contends that the district court abused its

discretion in admitting during the penalty phase of his trial a

videotape depicting a walk through the park in which Lisa Rene

was killed, the area where her burned cloths were recovered, and

the exhumation of her body.      He further complains that the

district court erred by allowing the jury to view the tape during

deliberations when they had not previously viewed it in open

court.

     We conclude that the district court did not abuse its

discretion in concluding that the videotape’s “probative value

[was not] outweighed by the danger of creating unfair prejudice,

confusing the issues, or misleading the jury.”      18 U.S.C.

§ 3593(c).   As the government points out, the videotape was

relevant to the aggravating factor that the killing was committed

in a heinous, cruel, or depraved manner in that it depicted the

path through the woods toward the grave site that Hall and his

cohorts forced Lisa Rene to walk barefoot on two occasions.

Moreover, the depiction of the grave site demonstrated the amount

of planning that went into the murder and was thus probative

regarding the aggravating factor that the murder was committed

with substantial planning and premeditation.

     Even if we were to conclude that the district court abused

its discretion in admitting the videotape, such error was

harmless.    An erroneous evidentiary ruling constitutes harmless


                                   36
error if it does not affect the substantial rights of the

complaining party.         See Torres, 114 F.3d at 526; see also United

States v. Asibor, 109 F.3d 1023, 1032 (5th Cir.), cert. denied,

118 S. Ct. 254, and cert. denied, 118 S. Ct. 638 (1997).           An

error is deemed to have affected a criminal defendant’s

substantial rights if it “‘had substantial and injurious effect

or influence in determining the jury’s verdict.’”          United States

v. Lowery, 135 F.3d 957, 959 (5th Cir. 1998) (quoting Kotteakos

v. United States, 328 U.S. 750, 776 (1946)).

      We conclude that the videotape could not have had a

substantial and injurious effect or influence on the jury’s

sentencing recommendation because, as Hall concedes, the contents

of the tape were largely cumulative of the testimony and

photographs admitted during the guilt phase of Hall’s trial.            See

United States v. Allie, 978 F.2d 1401, 1409 (5th Cir. 1992)

(stating that the improper admission of evidence that is merely

cumulative constitutes harmless error); 3A CHARLES ALAN WRIGHT,

FEDERAL PRACTICE   AND   PROCEDURE § 854, at 311 (2d ed. 1982) (“Error in

the admission of evidence is harmless if the facts shown by that

evidence are already before the jury through other properly-

admitted evidence.”).

      As to Hall’s claim that the district court improperly

allowed the jury to view the videotape during deliberations even

though the jury had not previously viewed the tape in open court,

our review is sharply circumscribed by the scope of Hall’s

objection when the district court admitted the tape into


                                       37
evidence.    Hall objected to the admissibility of the tape;

however, he did not object to the district court’s decision to

allow the jurors to view the tape only at their discretion during

deliberations.    Accordingly, we review Hall’s claim that the jury

should not have been allowed to view the tape during

deliberations when they had not previously viewed it in open

court for plain error.    See FED. R. CRIM. P. 52(b); United States

v. Jones, 132 F.3d 232, 243 (5th Cir. 1998).

     Under the plain error standard, we may reverse only if “(1)

there was error (2) that was clear and obvious and (3) that

affected [Hall’s] substantial rights.”     United States v. Dupre,

117 F.3d 810, 817 (5th Cir. 1997), cert. denied, 118 S. Ct. 857

(1998); see also United States v. Olano, 507 U.S. 725, 731-36

(1993).   “Normally, although perhaps not in every case, the

defendant must make a specific showing of prejudice to satisfy

the ‘affecting substantial rights’ prong of [the plain error

inquiry].”    Olano, 507 U.S. at 735.   Even when these criteria are

satisfied, we should exercise our discretion to reverse only if

the error “seriously affects the fairness, integrity or public

reputation of judicial proceedings.”     Id. at 732 (internal

quotation marks and brackets omitted); see also Dupre, 117 F.3d

at 817.

     Assuming that the district court erred in allowing the jury

to view the videotape only during deliberations, we cannot say

that such error was open or obvious nor that it affected Hall’s

substantial rights.    The only prejudice that Hall alleges


                                 38
resulted from the fact that the jurors did not view the tape in

open court was that his counsel was prevented from making a

record of any excessive or prejudicial responses to the evidence.

However, Hall has cited no cases in which this court’s evaluation

of evidentiary rulings hinged upon the jury’s actual reactions to

the purportedly inadmissible evidence.   Moreover, we note that,

by giving the jury discretion as to whether to view the

videotape, Hall was, at least in a limited sense, benefitted by

the fact that the jury may not have viewed the tape.   This is a

possibility that would not have existed had the district court

chosen to play the tape in open court.   That may very well have

been the reason that Hall’s attorneys did not object to the

district court’s decision not to play the videotape in open court

in the first place.   Hall thus has not established that the

district court’s decision not to play the videotape in open court

rises to the level of plain error.

      3.   Testimony Regarding Robbery of Hall’s Girlfriend

     Hall next complains of the district court’s admission of the

testimony of LaTonya Anders, Hall’s girlfriend, that she was

robbed while in Houston attempting to purchase crack cocaine on

Hall’s behalf while he was on parole and that he continued to

send her to purchase drugs after these incidents.   This testimony

was generally relevant to Hall’s future dangerousness in that (1)

it demonstrated the lengths to which Hall would go to continue

his drug trafficking activities and (2) it demonstrated that he

was an organizer and leader of criminal activity.   While the


                                39
small amount of testimony regarding Anders’s robbery may have had

little, if any, relevance to the aggravating factors that the

government sought to prove, we are confident that, given the

heinousness of the offense of which Hall was convicted, this

isolated testimony could not have had a substantial and injurious

effect or influence on the jury’s sentencing recommendation.     As

such, any error in its admission was harmless.

              D.   Evidence of Unadjudicated Offenses

     Hall contends that the district court improperly admitted

evidence of unadjudicated offenses during the penalty phase.

Specifically, Hall complains of the district court’s permitting

the government to introduce the testimony of Erma Willis and her

son, Geren Willis, that, in May 1994, Hall waited in a car

outside their home with a gun on the dashboard while Hall’s

cousin forced another individual to attempt to obtain money from

Ms. Willis.   David Baker, who at that time was employed as an

Arkansas parole officer, testified that Ms. Willis reported the

incident to him and that he forwarded the information to Hall’s

parole officer in Pine Bluff.   Additionally, Hall complains of

the testimony of Larry Nichols, an inmate in the same

correctional facility where Hall was held prior to his trial,

regarding Hall’s plans to escape from prison and his threats

against Beckley, discussed in Part II.A.4, supra.

     Hall complains that introduction of the above testimony

violated due process and the Eighth Amendment’s “heightened ‘need

for reliability in the determination that death is the


                                 40
appropriate punishment in a specific case.’”   Caldwell v.

Mississippi, 472 U.S. 320, 340 (1985) (quoting Woodson v. North

Carolina, 428 U.S. 280, 305 (1976)).   He contends that this

problem was compounded by the fact that the district court did

not instruct the jury that, in order to consider unadjudicated

criminal offenses in determining whether the government had

established a particular aggravating factor, it was required to

conclude that the government had proven the occurrence of the

unadjudicated offense by a particular quantum of proof.    With

respect to Nichols’s testimony, Hall contends that the district

court’s failure to instruct the jury regarding the evidentiary

standard by which it was required to determine whether the

conduct about which Nichols testified actually occurred allowed

the jury to “conflate the process of fact-finding and risk

assessment” by concluding that “the nature of the conduct Nichols

alleged was so menacing that only a marginal amount of proof

would suffice to warrant consideration of that conduct in support

[of] the government’s claim of future dangerousness.”

     To the extent that Hall alleges that evidence of prior

unadjudicated offenses is per se inadmissible on constitutional

grounds, his claim lacks merit.    See Harris v. Johnson, 81 F.3d
535, 541 (5th Cir. 1996) (“We previously have held that the use

of evidence of unadjudicated extraneous offenses, at the

sentencing phase of Texas capital murder trials, does not

implicate constitutional concerns.”); Williams v. Lynaugh, 814
F.2d 205, 208 (5th Cir. 1987) (holding “that the admission of


                                  41
unadjudicated offenses in the sentencing phase of a capital trial

does not violate the eighth and fourteenth amendments”); Milton

v. Procunier, 744 F.2d 1091, 1097 (5th Cir. 1984) (same).

     We are likewise unpersuaded by Hall’s contention that the

absence of an instruction regarding the evidentiary standard by

which the government must prove the existence of unadjudicated

offenses and other conduct that it advances in support of an

aggravating factor constitutes reversible error.   As we

understand it, Hall’s argument appears to be that, when the

government offers evidence of an unadjudicated offense in support

of an aggravating factor, the jury must be instructed that it

cannot consider this evidence in determining whether the

government has carried its burden of proving the aggravating

factor beyond a reasonable doubt unless it has first determined

that the evidence establishes by some quantum of evidence that

the unadjudicated offense occurred.12   Hall has offered no legal

support for this proposition, and the only precedent that we have

found militates against it.   See Harris, 81 F.3d at 541 (“Fully

aware that the due process clause clearly requires that for

conviction the state must prove the elements of the offense

charged beyond a reasonable doubt, neither we nor the Supreme

Court has stated that a similar burden exists regarding the

admission of evidence of unadjudicated offenses in a capital case


     12
        Hall has not specified what quantum of evidence, e.g.,
substantial evidence, preponderance of the evidence, clear and
convincing evidence, beyond a reasonable doubt, he considers
appropriate.

                                42
sentencing hearing.”).

     In any event, Hall neither proffered a proposed jury

instruction informing the jury of the existence of the

government’s purported threshold evidentiary burden regarding

unadjudicated offenses nor objected to the absence of such an

instruction.   He therefore did not preserve any error regarding

the absence of this instruction.       See FED. R. CRIM. P. 30 (“No

party may assign as error any portion of the charge or omission

therefrom unless that party objects thereto before the jury

retires to consider its verdict, stating distinctly the matter to

which that party objects and the grounds of the objection.”).

The dearth of authority supporting Hall’s position indicates

that, even if the district court erred in failing to instruct the

jury on the existence of a threshold evidentiary burden regarding

unadjudicated offenses, such error was far from clear and obvious

and thus did not constitute plain error warranting reversal.          See

FED. R. CRIM. P. 52(b); Dupre, 117 F.3d at 817.

                   E.    Victim Impact Statements

     Hall next contends that the district court committed

reversible error by admitting three victim impact statements from

Lisa Rene’s relatives during the sentencing hearing.        In this

regard, Hall contends that (1) the victim impact statements

introduced an arbitrary element into the jury’s sentencing

recommendation, thereby violating the Eighth Amendment and (2)

admission of the statements violated his Sixth Amendment right to

confrontation.   We address each of these arguments in turn.


                                  43
                 1.   Eighth Amendment Arbitrariness

       Hall contends that the victim impact statements “injected

emotional considerations that had no relevant purpose in the

proceedings” and thereby violated the Eighth Amendment.     We

disagree.

       In Payne v. Tennessee, 501 U.S. 808 (1991), the Supreme

Court held that the Eighth Amendment erects no per se barrier to

the admission of victim impact evidence during the sentencing

phase of a capital trial.    See id. at 827.   In so doing, the

Court observed that “a State may properly conclude that for the

jury to assess meaningfully the defendant’s moral culpability and

blameworthiness, it should have before it at the sentencing phase

evidence of the specific harm caused by the defendant.”      Id. at

825.    The Court went on to observe that “[t]he State has a

legitimate interest in counteracting the mitigating evidence

which the defendant is entitled to put in, by reminding the

sentencer that just as the murderer should be considered as an

individual, so too the victim is an individual whose death

represents a unique loss to society and in particular to his

family.”    Id. (internal quotation marks omitted).    The Court thus

concluded that “[t]here is no reason to treat [victim impact]

evidence differently than other relevant evidence is treated.”

Id. at 827.    Victim impact evidence and argument based upon it

therefore does not, by virtue of its substance, abridge a

defendant’s constitutional rights unless it “is so unduly

prejudicial that it renders the trial fundamentally unfair.”       Id.


                                  44
at 825; see also Castillo v. Johnson, 141 F.3d 218, 224 (5th Cir.

1998).

     The victim impact statements admitted here were not so

unduly prejudicial that they rendered the trial fundamentally

unfair.   By and large, the statements did nothing more than

generally describe Lisa Rene’s character and her aspirations of

becoming a doctor as well as the pain that her family members

felt as a result of her senseless death.   Hall specifically

complains of the following statement in the victim impact

statement of Nicholson Rene, Lisa Rene’s father:

     I feel I have nothing to look forward to[] . . . . If
     I was going to live twenty more years it will
     proba[b]ly be ten years. The loss of my daughter is
     killing me slowly inside. Since after the death of my
     daughter, I became a strong drinker.

We are confident that “this brief statement did not inflame [the

jury’s] passions more than did the facts of the crime.”      Payne,
501 U.S. at 832 (O’Connor, J., concurring).   As such, the

contents of the victim impact statements did not render Hall’s

trial fundamentally unfair.

            2.   Sixth Amendment Right to Confrontation

     Hall next argues that the admission of nontestimonial victim

impact statements violated his Sixth Amendment “right physically

to face those who testify against him, and the right to conduct

cross-examination.”   Pennsylvania v. Ritchie, 480 U.S. 39, 51

(1987).   It is well established in this circuit that a criminal

defendant’s Sixth Amendment right of confrontation is sharply

circumscribed in non-capital sentencing proceedings.      See United


                                 45
States v. Rodriguez, 897 F.2d 1324, 1328 (5th Cir. 1990).

However, this circuit has not determined whether similar

restrictions on a defendant’s right to confrontation exist at a

capital sentencing hearing.

     In Williams v. New York, 337 U.S. 241 (1949), the Supreme

Court held that the imposition of a death sentence “based upon

information supplied by witnesses with whom the accused had not

been confronted and as to whom he had no opportunity for cross-

examination or rebuttal” did not violate the defendant’s right to

due process under the Fourteenth Amendment where the defendant

had not requested the opportunity for cross-examination or

otherwise impugned the accuracy of the statements.   See id. at

243-44, 252.   However, since its decision in Williams, the

Supreme Court has “held that many of the protections available to

a defendant at a criminal trial also are available at a

sentencing hearing . . . in a capital case.”13   Bullington v.

Missouri, 451 U.S. 430, 446 (1981).   The Supreme Court’s more

recent jurisprudence regarding capital sentencing proceedings has

led one circuit to conclude that the Sixth Amendment right to

confrontation applies with full force in capital sentencing


     13
        Moreover, it is significant that in Williams the Court
addressed a due process challenge under the Fourteenth Amendment.
The Court did not hold that the Sixth Amendment right to
confrontation applied to the states via the Fourteenth
Amendment’s Due Process Clause until over fifteen years after
Williams was decided. See Pointer v. Texas, 380 U.S. 400, 403
(1965). It is thus quite questionable whether Williams is
controlling with respect to the determination of whether the
Sixth Amendment right to confrontation extends to capital
sentencing hearings.

                                46
hearings.   See Proffitt v. Wainwright, 685 F.2d 1227, 1254 (11th

Cir. 1982) (“The Supreme Court’s emphasis in [its recent] capital

sentencing cases on the reliability of the factfinding underlying

the decision whether to impose the death penalty convinces us

that the right to cross-examine adverse witnesses applies to

capital sentencing hearings.    The Supreme Court has recognized

cross-examination as ‘the “greatest legal engine ever invented

for the discovery of truth.”’” (quoting California v. Green, 399
U.S. 149, 158 (1970) (quoting 5 JOHN HENRY WIGMORE, EVIDENCE § 1367

(3d ed. 1940)))).   But see Bassette v. Thompson, 915 F.2d 932,

939 (4th Cir. 1990) (rejecting Proffitt and concluding that

Williams dictates that a criminal defendant in a capital case has

no right to cross-examine those who contribute information to the

presentence report).   We therefore assume without deciding that

the Confrontation Clause applies to the sentencing phase of a

capital trial with the same force with which it applies during

the guilt phase.

     Confrontation Clause errors, like other trial errors, are

subject to harmless-error analysis.    See Delaware v. Van Arsdall,

475 U.S. 673, 684 (1986); United States v. Ismoila, 100 F.3d 380,

391 (5th Cir. 1996), cert. denied, 117 S. Ct. 1712, and cert.

denied, 117 S. Ct. 1858 (1997).    Such an error is harmless if it

appears “beyond a reasonable doubt that the error complained of

did not contribute to the verdict obtained.”     Chapman v.

California, 386 U.S. 18, 24 (1967).    Assuming that the admission

of the victim impact statements constituted a violation of Hall’s


                                  47
right to confrontation, we conclude that the error in this case

meets this standard.     During the sentencing hearing, Agnes Rene,

Lisa Rene’s mother, presented emotionally charged testimony that

doubtless demonstrated with abundant clarity to the jury the

devastating impact of Hall’s crime upon Lisa Rene’s family.       This

testimony, coupled with the powerful evidence regarding the

heinous, cruel, and depraved nature of this offense, leads us to

conclude beyond a reasonable doubt that the jury’s sentencing

recommendation would not have changed had the district court not

admitted the victim impact statements.14    We therefore reject

Hall’s contention that the district court’s admission of the

victim impact statements requires vacatur of his sentence.

          F.   Rejection of Cause Challenges to Venirepersons

     Hall claims that the district court committed reversible

error by denying several of his challenges for cause to certain

venirepersons, thereby forcing him to utilize his peremptory

challenges to keep these individuals off the jury.     He further

alleges that this error was of constitutional dimension because

one juror against whom he asserted a challenge for cause actually

served on the jury.

     14
        In reaching this conclusion, we necessarily reject
Hall’s contention that his sentence must be vacated on the ground
that the district court violated the evidentiary standard of
§ 3593 by admitting the victim impact statements. Even if the
“probative value [of the statements was] outweighed by the danger
of creating unfair prejudice, confusing the issues, or misleading
the jury,” 18 U.S.C. § 3593(c), to the extent that admission of
the statements was harmless under the Chapman standard, it was
necessarily harmless under the less stringent harmless-error
standard applicable to nonconstitutional errors. See United
States v. Lowery, 135 F.3d 957, 959 (5th Cir. 1998).

                                   48
     The Sixth Amendment right to an impartial jury requires the

exclusion of a potential juror if his “views would ‘prevent or

substantially impair the performance of his duties as a juror in

accordance with his instructions and his oath.’”        Wainwright v.

Witt, 469 U.S. 412, 424 (1985) (quoting Adams v. Texas, 448 U.S.
38, 45 (1980)).    A prospective juror is substantially impaired in

his ability to perform his duties in accordance with his

instructions and oath if he “will fail in good faith to consider

the evidence of aggravating and mitigating circumstances as the

instructions require him to do.”        Morgan v. Illinois, 504 U.S.
719, 729 (1992).

     The Supreme Court has observed that a trial court’s

“predominant function in determining juror bias involves

credibility findings whose basis cannot be easily discerned from

an appellate record.”    Witt, 469 U.S. at 429; see also Fuller v.

Johnson, 114 F.3d 491, 500 (5th Cir.) (“A trial judge’s finding

of bias during voir dire is a determination of fact . . . .”),

cert. denied, 118 S. Ct. 399 (1997).       As such, “deference must be

paid to the trial judge who sees and hears the [prospective]

juror.”   Witt, 469 U.S. at 426.    “We will only second-guess the

court’s decision that a juror is unbiased if there is an abuse of

discretion.”   United States v. Flores, 63 F.3d 1342, 1357 (5th

Cir. 1995).

     At this point, it is important to distinguish between the

types of claims that Hall has asserted with respect to the

district court’s denial of his challenges for cause.       Hall has


                                   49
asserted that the district court’s denial of his challenges for

cause violated (1) his Sixth Amendment right to an impartial jury

and (2) his statutory right to free exercise of his peremptory

challenges and his due process right not to have that statutory

right denied arbitrarily.     Disposition of these claims requires

the application of distinct legal analyses.

             1.   Sixth Amendment Right to Impartial Jury

     In Ross v. Oklahoma, 487 U.S. 81 (1987), a direct criminal

appeal from the Oklahoma Court of Criminal Appeals, the

petitioner claimed that the trial court violated his Sixth

Amendment right to an impartial jury, made applicable to the

states via the Fourteenth Amendment Due Process Clause, by

forcing him to expend one of his peremptory challenges to remove

a venireperson who properly should have been removed for cause.

Id. at 88.   The Supreme Court rejected this argument because,

although the trial court erroneously failed to strike the

challenged venireperson for cause, he “was in fact removed and

did not sit.”     Id.   The Court acknowledged that the petitioner

“was undoubtedly required to exercise a peremptory challenge to

cure the trial court’s error,” id., but nonetheless concluded

that this fact of itself did not establish a constitutional

violation:

     [W]e reject the notion that the loss of a peremptory
     challenge constitutes a violation of the constitutional
     right to an impartial jury. We have long recognized
     that peremptory challenges are not of constitutional
     dimension. They are a means to achieve the end of an
     impartial jury. So long as the jury that sits is
     impartial, the fact that the defendant had to use a
     peremptory challenge to achieve that result does not

                                   50
     mean the Sixth Amendment was violated. We conclude
     that no violation of petitioner’s right to an impartial
     jury occurred.

Id. (citations omitted); see also Herman v. Johnson, 98 F.3d 171,

174 (5th Cir. 1996), cert. denied, 117 S. Ct. 1262 (1997); United

States v. Prati, 861 F.2d 82, 87 (5th Cir. 1988).

     Ross makes clear that, in disposing of Hall’s Sixth

Amendment claim, our inquiry is limited to an evaluation of the

impartiality of the venirepersons who actually served on Hall’s

jury.   Hall has claimed that only one of his jurors, Stacey Leigh

Donaldson, was not impartial.   Therefore, our determination of

whether Hall was denied his Sixth Amendment right to an impartial

jury begins and ends with a determination of whether the district

court abused its discretion in determining that Donaldson did not

possess “views [that] would prevent or substantially impair the

performance of [her] duties as a juror in accordance with [her]

instructions and [her] oath.”   Witt, 469 U.S. at 424 (internal

quotation marks omitted).   We conclude that it did not.

     Hall claims that the district court should have struck

Donaldson for cause solely because, when asked whether she could

consider the fact that a defendant grew up in a dysfunctional,

abusive family as a mitigating factor, she responded as follows:

     I don’t know if I could or not. I would say my family
     was not exactly perfect, you know, and might to a
     degree be dysfunctional, but that doesn’t give me the
     right to go out and commit violent acts.

This statement, particularly when taken in the context of the

rest of Donaldson’s voir dire indicates nothing more than that

the degree of weight that Donaldson would afford family

                                51
background as a mitigator depended upon the level of abuse the

defendant was forced to endure during childhood.   Specifically,

Donaldson stated, “I think upbringing does, you know, to a degree

have a factor, but it[s mitigating effect] would just depend upon

what was brought to light as to what . . . happened to the

person.”   Clearly, the district court did not abuse its

discretion in concluding that Donaldson lacked any bias that

would substantially impair her ability to fulfill her oath as a

juror and follow the court’s instructions.   Because the district

court did not abuse its discretion in finding that Donaldson was

impartial and because Hall has not alleged partiality on the part

of any of the other individuals who served on his jury, he has

failed to establish a violation of his Sixth Amendment right to

an impartial jury.

             2. Statutory Right to Free Exercise of
               Peremptory Challenges and Due Process

     We have observed that, “[w]hile peremptory challenges, or

the number provided by Fed. R. Crim. P. 24(b) may not be

constitutionally required, it does not follow that a trial

court’s wrongful reduction of the number so provided is not

reversible error on direct appeal.”   United States v. Munoz, 15
F.3d 393, 395 n.1 (5th Cir. 1994); see also United States v.

Nell, 526 F.2d 1223, 1229 (5th Cir. 1976) (“[A]s a general rule

it is error for a court to force a party to exhaust his

peremptory challenges on persons who should be excused for cause,

for this has the effect of abridging the right to exercise

peremptory challenges.”).   We have further held that “[t]he

                                52
denial or impairment of the right to exercise peremptory

challenges is reversible error without a showing of prejudice.”

United States v. Broussard, 987 F.2d 215, 221 (5th Cir. 1993);

see also Swain v. Alabama, 380 U.S. 202, 219 (1965); Knox v.

Collins, 928 F.2d 657, 661 (5th Cir. 1991); Nell, 526 F.2d at

1229 (“Since the effect of the [district court’s erroneous denial

of a challenge for cause by the defendant] was to reduce the

number of peremptory challenges allowed the defense, we have no

choice but to reverse.”).

     Hall contends that the district court impaired his free

exercise of his peremptory challenges by forcing him to use seven

of his peremptory challenges to exclude venirepersons whom the

district court should have excused for cause.   These

venirepersons included Diane Schwartz George, Susan Norman, Vicki

Lane, Judith Dallinger, Joyce McGough, Linda Faye Palmer, and

Randal Davis.   We consider Hall’s arguments with respect to each

challenged venireperson in turn.15




     15
         In a footnote in his initial brief, Hall asserts that
the district court should have struck a number of other
venirepersons for cause. However, he provides no legal analysis
as to why these venirepersons were impermissibly impaired. We
therefore do not consider Hall’s conclusory allegation that the
district court should have stricken them for cause. See FED. R.
APP. P. 28(a)(6) (“The argument must contain the contentions of
the appellant on the issues presented, and the reasons therefor .
. . .”); Bank One, Texas, N.A. v. Taylor, 970 F.2d 16, 27 (5th
Cir. 1992) (“It is established law that matters which have not
been adequately briefed are precluded from consideration on
appeal.”).

                                53
                     a.   Diane Schwartz George

     Hall claims that Diane Schwartz George should have been

struck for cause because (1) she stated in her juror

questionnaire that she supported the death penalty because she

believed it saved taxpayer money and that, as a taxpayer, she did

not “appreciate paying the[] ‘bills’” of “certain criminals”; (2)

during voir dire, she stated that the fact that a defendant had

an abusive childhood was “not something that would have much

bearing” on her sentencing recommendation; and (3) when asked

whether she could impose a life sentence if the government proved

all of the aggravating factors as to which it gave Hall notice

and the defendant established no mitigating factors, she

responded that, “[w]ithout thinking about that more, I think I

would have to say no,” thereby saddling Hall with the burden of

proving through mitigating factors that a sentence of death was

inappropriate.   We disagree.

     First, while George indicated that, as a general matter, she

favored the existence of the death penalty in part because of

financial considerations, she also expressly stated that she

would be able to base her decision on whether or not to impose

the death penalty in this case solely upon the evidence presented

during the trial.   The district court could thus properly

conclude that George was capable of “set[ting] aside [her] own

predilections in deference to the rule of law.”   Flores, 63 F.3d

at 1356.

     Second, George indicated that she could consider evidence of


                                 54
an abusive childhood as a mitigating factor but that such

evidence might not weigh strongly in her determination of whether

the death penalty constituted an appropriate penalty in a

particular case.   Further, she indicated that the degree of

mitigation that such evidence would warrant depends upon the

strength of the evidence of abuse.   The Constitution does not

require that a juror be willing to give a mitigating factor any

particular amount of weight; it only requires that the juror

manifest an ability to consider such factors in determining

whether death is an appropriate punishment.     See Eddings v.

Oklahoma, 455 U.S. 104, 114-15 (1982) (“The sentencer . . . may

determine the weight to be given relevant mitigating evidence.

But [it] may not give it no weight by excluding such evidence

from [its] consideration.”); Cordova v. Collins, 953 F.2d 167,

172 (5th Cir. 1992) (holding that the defendant could not “make

an arguable constitutional claim” based upon the trial court’s

failure to strike for cause a venireperson who “stated in voir

dire that he would consider evidence of intoxication as a

mitigating circumstance, but did not believe that that factor was

entitled to receive much weight”).

     Third, George’s statement that, “without thinking about it

more,” she believed that, in the absence of mitigating factors,

she could not consider life imprisonment as an option if the

government proved an aggravating factor beyond a reasonable doubt

might, considered in a vacuum, indicate bias.    However, George

previously stated in response to a question by the government


                                55
that, even in the absence of mitigating factors, she could

consider the possibility of life imprisonment.   Additionally, she

expressly stated that she could follow the district court’s

instructions.   Moreover, the answer was given in response to a

rather complex question by defense counsel.   Having heard and

viewed the entire voir dire firsthand, the district court

concluded, “based on the whole record, that [George] will

consider all of the things she’s supposed to consider, including

if there’s only aggravating factors presented, whether those

aggravating factors should be enough for a vote for death or

whether they are insufficient for death.”    On the basis of a cold

appellate record, we cannot say that this determination

constituted an abuse of discretion.

                         b.   Susan Norman

     Hall claims that Susan Norman should have been struck for

cause because (1) she stated during voir dire that, “[i]f a

person takes another life in malice without feeling or remorse

for such act, that person I believe should be punished to the

full extent of the law”; (2) when asked whether a dysfunctional

or physically abusive family would militate against a death

sentence, she responded, “I believe people can overcome things

like that”; and (3) she indicated that she would “lean towards

the death penalty” if the government proved one or more

aggravating factors beyond a reasonable doubt and the defense

offered no mitigating factors.   We find these arguments

unpersuasive.


                                 56
     First, while Norman indicated that she had a favorable

attitude toward the death penalty, she also indicated that she

would give “honest consideration” to any mitigating factor raised

by the defendant.   See Flores, 63 F.3d at 1356 (observing that

the Constitution requires the trial court to exclude only those

jurors “who cannot set aside their own predilections in deference

to the rule of law”).   Second, just after her statement that she

generally believed that people can overcome abusive childhoods,

she stated, “I know in a lot of cases they can’t.”   Norman’s

statements fall far from indicating that she would not consider

such evidence.   Third, the fact that Norman indicated that she

would lean toward the death penalty if the government proved the

existence of aggravating factors beyond a reasonable doubt and

the defendant established no mitigating factors does not of

itself indicate that she would be substantially impaired in her

ability in that circumstance to weigh the evidence and determine

whether death was an appropriate sentence.   We therefore conclude

that the district court did not abuse its discretion in denying

Hall’s challenge for cause to Norman.

                          c.   Vicki Lane

     Hall claims that Vicki Lane should have been struck for

cause because (1) she demonstrated general hostility to the

prospect of life imprisonment for convicted murderers when she

stated on a jury questionnaire, “I believe life without parole is

a waste and a burden, financially and morally, to our state”; and

(2) she indicated that she did not consider the existence of


                                 57
equally culpable defendants who did not receive the death penalty

to be a mitigating factor.   We reject these arguments.

     During voir dire, Lane made abundantly clear that she

considered herself fully capable of weighing aggravating and

mitigating factors in determining an appropriate sentence and

that the fact that a defendant had committed premeditated murder

would not close her mind to the possibility of a life sentence.

She also stated that she understood that financial considerations

regarding keeping a defendant in prison for the rest of his life

could not enter her consideration of the appropriate sentence and

that she would follow the court’s instructions fully in serving

as a juror.   Moreover, she stated that, upon reaching a verdict

of guilty, she would remain equally open to all sentencing

options.   Additionally, the court engaged in an extensive

discussion with Lane regarding whether she could consider the

existence of equally culpable defendants who did not receive the

death penalty as a mitigating factor, and she ultimately stated

that she could consider such evidence.   In this regard, the

district court concluded as follows:

     It doesn’t seem unreasonable, looking at this totally
     in the abstract, that equally culpable defendants would
     strike some people as not a very strong mitigating
     factor. I think she ended up saying she would consider
     it.

     Given that the district court had the opportunity to observe

Lane’s demeanor face-to-face, we decline to second-guess its

determination that she was willing to give consideration to the

existence of equally culpable defendants who would not receive


                                58
the death penalty as a mitigating factor and that she simply did

not consider this to be an especially weighty consideration.     The

Eleventh Circuit addressed a similar circumstance in United

States v. Chandler, 996 F.2d 1073 (11th Cir. 1993).    In that

case, the government sought the death penalty pursuant to 21

U.S.C. § 848, which is substantially similar to the FDPA in terms

of the procedure utilized in obtaining a sentencing

recommendation from the jury.     See Chandler, 996 F.2d at 1079.

During voir dire of the jury venire, a venireperson stated that

she “did not believe that the defendant’s age and past criminal

history would affect her recommendation for or against a death

sentence.”   Id. at 1103.   In holding that the district court did

not abuse its discretion in nonetheless choosing not to strike

the venireperson for cause, the court observed,

      [The venireperson’s] answers do not raise the primary
      concern of Morgan; that is, a juror who would
      automatically recommend a penalty of death regardless
      of any mitigating evidence. The statement that she
      would not consider two of the statutory mitigating
      factors was made in response to defense counsel’s
      questions and in ignorance of the mandates of § 848.
      Jurors are not expected to know the law prior to being
      properly instructed. More important, [the
      venireperson] stated that she would follow the district
      court’s instructions in arriving at her decision. The
      district court thus did not abuse its discretion in
      finding that [the venireperson] would be able to follow
      the court’s instructions.

Id.   We likewise conclude that the district court did not abuse

its discretion in failing to strike Lane for cause in spite of

her initial statement that she could not consider the existence

of equally culpable defendants who did not receive the death

penalty as a mitigating factor.

                                  59
                       d.   Judith Dallinger

     Hall claims that Judith Dallinger should have been struck

for cause because she had been exposed to pretrial publicity

regarding the murder and indicated on her juror questionnaire

form that she had developed an opinion that “the defendant and

his associates committed the crime.”    During voir dire, Dallinger

exhibited some equivocation regarding her ability to completely

set aside the pretrial media coverage of the murder to which she

had been exposed.   However, when questioned by the court,

Dallinger indicated that, while she was not certain that she

could completely forget what she had heard in the media about the

crime, she could prevent that exposure from playing a role in her

decision-making process.    She further agreed absolutely that the

media could be unreliable and that a verdict must be based solely

upon the evidence at the trial.    She further indicated that a

year had passed since she had seen media coverage of the murder

and that she could not remember the specifics of the crime or the

names of the alleged perpetrators.     Based upon the entire record,

the district court drew the following conclusions regarding

Dallinger’s fitness as a juror in response to Hall’s challenge

for cause:

          I overrule the objection, and I want to tell you
     mainly why. I’m convinced that when she told me that
     she saw that as her job to put [her prior exposure to
     media coverage and her opinions] out of her mind for
     the purpose of making a decision, she saw that as her
     job and she would do it, I think that was the truest
     expression. And I do think that given enough
     questioning any one of us would -- could be led to
     doubt that.


                                  60
          I’ve got to make up my mind based on conflicting
     answers and use my own credibility assessments. Some I
     haven’t felt this way about. This one I do. I think
     she would follow the law, and I think she would be able
     to disconnect herself from what she may have heard or
     seen about the case outside the courtroom. She said as
     much, and I believe her.

     “A person is not automatically rendered unqualified to serve

as a juror merely because he has been exposed to media coverage

of the charged crime.    The issue becomes whether exposure to

media publicity will preclude the individual from returning a

verdict based solely on the person’s application of the law as

stated to the evidence presented.”     Bell v. Lynaugh, 828 F.2d
1085, 1093 (5th Cir. 1987); see also Flores, 63 F.3d at 1357.      We

decline to second-guess the district court’s determination, made

after a face-to-face credibility assessment and thorough

questioning, that Dallinger could faithfully follow the court’s

instructions and reach a verdict based solely upon the evidence

presented at trial.     See Bell, 828 F.2d at 1093 (holding that the

trial court properly declined to strike a venireperson for cause

where, “[w]hen asked whether [a] newspaper article [discussing

the crime at issue in the trial] had influenced her, she stated

‘I guess he is more guilty, if I have to choose [between guilty

and not guilty,]’ and ‘I felt like he was guilty by the paper,’”

but responded negatively when asked by defense counsel, “‘Do you

believe that based on what you have heard, or at least the

impression that’s left of what you have heard, which is natural,

that that would, or could, affect some of your deliberations over

issues of fact?’” (alterations in original)).


                                  61
                         e.   Joyce McGough

     Hall claims that Joyce McGough should have been struck for

cause because (1) she demonstrated an extremely negative attitude

toward life imprisonment without the possibility of parole and

stated that she would not impose such a sentence unless the

defense proved to her that it was appropriate, (2) she

demonstrated discomfort with the notion of acquitting a defendant

who was probably guilty even if she entertained a reasonable

doubt about guilt, and (3) she could not consider evidence of a

defendant’s abusive childhood as mitigating.   We disagree.

     During the government’s voir dire, McGough stated that,

although she did not favor life imprisonment without the

possibility of release as a potential sentence, she could

nonetheless place her personal feelings regarding the sentence

aside and consider it if instructed to do so by the court.    She

likewise unequivocally stated that, if she were instructed that

she could return a guilty verdict only upon proof of guilt beyond

a reasonable doubt, she would follow this instruction.   McGough

also noted that, when she previously served as a juror in a civil

case, she was able to return a verdict that did not comport with

her own beliefs regarding the fairness of the controlling rule of

law but that was nonetheless dictated by the instructions given

by the court.   The district court also asked McGough whether she

could consider the option of life imprisonment without

possibility of release if instructed to do so without the

interference of her personal feelings regarding the sentence, and


                                 62
she responded unequivocally that she could.

     As to mitigating factors, while McGough initially indicated

that she did not consider the factors of equally culpable

defendants who did not receive the death penalty or an abusive or

dysfunctional family upbringing to be mitigating, upon further

examination, she stated that she could in good faith follow the

court’s instructions and consider such factors as mitigating if

instructed to do so.   Much like Lane, McGough’s testimony

indicates nothing more than that she did not consider these

mitigating factors to be especially compelling; this fact did not

render her an impartial juror.    See Eddings, 455 U.S. at 114-15;

Chandler, 996 F.2d at 1103.   We therefore conclude that the

district court did not abuse its discretion in concluding that

McGough lacked any biases that would substantially impair her

ability to fulfill her oath as a juror or follow the court’s

instructions.

                       f.   Linda Faye Palmer

     Hall claims that Linda Faye Palmer should have been struck

for cause because she stated in her juror questionnaire, and

reiterated during voir dire, that capital punishment was

appropriate for “intentional murder and for repeat violent

criminals,” that she favored more frequent executions, and that

she considered the lethal injection “too good/easy for people

convicted of capital murder.”    We find this argument

unpersuasive.

     During voir dire, Palmer stated that she would be able to


                                 63
set aside her opinions regarding the death penalty and render a

verdict based solely upon the evidence and the court’s

instructions.   She also stated that she could give fair and

honest consideration to mitigating factors in determining an

appropriate sentence.   The district court therefore did not abuse

its discretion in concluding that Palmer possessed no biases that

would substantially impair her ability to fulfill her oath as a

juror and follow the court’s instructions.

                         g.   Randal Davis

     Hall claims that Randal Davis should have been struck for

cause because (1) he stated in his juror questionnaire that he

believed that the death penalty was an appropriate punishment for

several non-homicide offenses and was appropriate for all

kidnappings resulting in death and (2) he indicated during voir

dire that he would have difficulty giving mitigating weight to

the existence of equally culpable defendants who did not receive

the death penalty.   However, we conclude that the record evinces

no abuse of discretion on the part of the district court in

declining to strike Davis for cause.

     Davis assured the court during voir dire that he could

follow its instructions and “fairly and sincerely in good faith

consider the aggravating factors and weigh those against the

mitigating factors and decide whether the aggravating factors

were sufficient to justify a sentence of death.”   Further, Davis

expressly stated that he could give “good faith, adult

consideration” to the mitigating factor of the existence of


                                 64
equally culpable defendants who did not receive the death penalty

and that he would consider the factor important.   We therefore

conclude that the district court did not abuse its discretion in

concluding that Davis was not substantially impaired in his

ability to follow the court’s instructions and fulfill his oath

as a juror.

     Because we have concluded that the district court did not

abuse its discretion in declining to strike the venirepersons of

whom Hall now complains for cause, the district court did not

abridge Hall’s statutory right to free exercise of his peremptory

challenges.   We therefore necessarily reject Hall’s claim that

the district court violated his right to due process by

arbitrarily abridging his right to free exercise of his

peremptory challenges.

                G. Jurors’ Failure to Find Abusive
                  Childhood as a Mitigating Factor

     Hall next complains of the fact that only one of the twelve

jurors found the circumstances surrounding his upbringing to be a

mitigating factor.   He contends that the conclusion of the

remaining eleven jurors that the circumstances surrounding his

upbringing did not constitute a factor militating against a death

sentence was clearly erroneous.    In support of this contention,

he notes that his mother, Betty Hall, and his older sister,

Cassandra Hall, offered uncontroverted testimony that Hall’s

father, A.J. Hall, beat Hall’s mother throughout their marriage,

which ended in divorce when Hall was fifteen.

     As an initial matter, we question whether the jurors’

                                  65
failure to find a particular mitigating factor constitutes a

proper subject of review for this court.    The district court in

this case submitted to the jury a special verdict form whereby

they recorded the number of jurors who found each of the listed

mitigating factors.   However, this procedure is not required by

the FDPA.   Section 3593(d) provides that the jury “shall return

special findings identifying any aggravating factor or factors

set forth in section 3592 found to exist and any other

aggravating factor for which notice has been provided under

subsection (a) found to exist.”    18 U.S.C. § 3593(d).   However,

the statute does not require the jury to return special findings

regarding which mitigating factors the jury found to exist or the

number of jurors who found that a particular mitigating factor

existed.    See id.

     Assuming, arguendo, that we possess the authority to review

the jurors’ special findings regarding mitigating factors, we

must accept the jurors’ factual determinations unless no

reasonable juror could have arrived at the conclusion reached by

the juror in question.   Cf. United States v. Robichaux, 995 F.2d
565, 569 (5th Cir. 1993) (noting that, in evaluating a claim that

a jury’s guilty verdict in a criminal trial is supported by

insufficient evidence, the court “inquires whether a reasonable

juror could find the evidence establishes guilt beyond a

reasonable doubt” (internal quotation marks omitted)).

“[D]etermining the weight and credibility of the evidence is

within the sole province of the jury.”     United States v. Garza,


                                  66
990 F.2d 171, 173 (5th Cir. 1993) (internal quotation marks

omitted); see also United States v. Kelley, 140 F.3d 596, 607

(5th Cir. 1998).

     In support of his claim that he experienced an upbringing

that militated against the imposition of the death penalty, Hall

offered only the testimony of two of his family members, which

the jury was free to believe or disbelieve.   Additionally, this

testimony indicated that Hall was not himself the object of his

father’s abuse and that, throughout his childhood, Hall attended

school and church and was properly housed, fed, and clothed.    We

cannot conclude that no reasonable juror could conclude that Hall

failed to establish by a preponderance of the evidence that he

experienced a childhood that rendered him in some degree less

deserving of the death penalty than he might otherwise be.

           H.   Constitutionality of Aggravating Factors

     Hall contends that several of the statutory and nonstatutory

aggravating factors that the district court submitted to the jury

to evaluate in determining whether to recommend a death sentence

were unconstitutionally vague, overbroad, or duplicative.

Specifically, Hall challenges the following factors:

     (1)   the statutory aggravating factor that “the

           defendant committed the offense in an especially

           heinous, cruel, or depraved manner in that it

           involved torture or serious physical abuse of the

           victim,” set forth in 18 U.S.C. § 3592(c)(6);

     (2)   the statutory aggravating factor that the death


                                 67
           occurred during the commission of another offense,

           set forth in § 3592(c)(1); and

     (3)   the nonstatutory aggravating factor of “the effect

           of the instant offense on the family of Lisa

           Rene.”

We consider each of these arguments in turn.

              1.    Offense Committed in an Especially
                   Heinous, Cruel, or Depraved Manner

     During the penalty phase, one of the aggravating factors

about which the district court instructed the jury was that Hall

“committed the offense in an especially heinous, cruel, or

depraved manner in that it involved torture or serious physical

abuse of the victim, Lisa Rene.”       This statutory factor was

accompanied by the following instruction:

          To establish that the defendant killed the victim
     in an especially heinous, cruel, or depraved manner,
     the government must prove that the killing involved
     either torture or serious physical abuse to the victim.
     The terms “heinous, cruel, or depraved” are stated in
     the disjunctive: any one of them individually may
     constitute an aggravating circumstance warranting
     imposition of the death penalty. “Heinous” means
     extremely wicked or shockingly evil, where the killing
     was accompanied by such additional acts of torture or
     serious physical abuse of the victim as set apart from
     other killings. “Cruel” means that the defendant
     intended to inflict pain upon the victim in addition to
     killing the victim. “Depraved” means that the defendant
     relished the killing or showed indifference to the
     suffering of the victim, as evidenced by torture or
     serious physical abuse of the victim.

          “Torture” includes mental as well as physical
     abuse of the victim. In either case, the victim must
     have been conscious of the abuse at the time it was
     inflicted. Furthermore, the defendant must have
     specifically intended to inflict severe mental or
     physical pain or suffering upon the victim, apart from
     killing the victim. “Serious physical abuse” means a

                                  68
     significant or considerable amount of injury or damage
     to the victim’s body which involves a substantial risk
     of death, unconsciousness, extreme physical pain,
     protracted and obvious disfigurement, or protracted
     loss or impairment of the function of a bodily member,
     organ, or mental faculty. Serious physical
     abuse--unlike torture--may be inflicted either before
     or after death and does not require that the victim be
     conscious of the abuse at the time it was inflicted.
     However, the defendant must have specifically intended
     the abuse apart from the killing.

          Pertinent factors in determining whether a killing
     was especially heinous, cruel, or depraved include, but
     are not necessarily limited to, the following:
     infliction of gratuitous violence upon the victim above
     and beyond that necessary to commit the killing;
     needless mutilation of the victim’s body; senselessness
     of the killing; and helplessness of the victim. The
     word “especially” should be given its ordinary,
     everyday meaning of being highly or unusually great,
     distinctive, peculiar, particular, or significant.

Hall contends that the “especially heinous, cruel, or depraved”

aggravating factor is unconstitutionally vague, overbroad, and

improperly allowed the jury to consider the conduct of his

coconspirators in determining whether to impose the death

penalty.   We disagree.

     First, Hall’s vagueness challenge is foreclosed by United

States v. Jones, 132 F.3d 232 (5th Cir. 1998).   In that case,

this court held that a § 3592(c)(6) aggravating factor and

accompanying instruction virtually identical to that at issue

here was not unconstitutionally vague.   See id. at 249-50.    We

are therefore compelled by principles of intra-circuit stare

decisis to conclude that the instruction in this case is not

unconstitutionally vague.   See United States v. Garcia Abrego,

141 F.3d 142, 151 n.1 (5th Cir. 1998) (“It has long been a rule

of this court that no panel of this circuit can overrule a

                                69
decision previously made by another.” (internal quotation marks

omitted)).

     Hall next claims that the instructions accompanying this

aggravating factor rendered it unconstitutionally overbroad.

Specifically, Hall complains that the district court’s definition

of “serious physical abuse” would allow the jury to conclude that

the killing was committed in an “especially heinous, cruel, or

depraved” manner based solely upon the fact that Hall killed Lisa

Rene.    Hall bases this argument upon the fact that the district

court defined “serious physical abuse” to include “a significant

or considerable amount of injury or damage to the victim’s body,

which involves a substantial risk of death,” a definition that

includes any killing.

     Hall’s argument ignores the remainder of the instruction,

which makes clear that “serious physical injury” contemplates

something more than an amount of injury necessary to cause death.

Specifically, the instruction provides that, in order for a

killing to be especially heinous, cruel, or depraved on the basis

of an infliction of physical abuse, “the defendant must have

specifically intended the abuse apart from the killing.”

Further, the instruction lists a number of factors for the jury

to consider in determining whether the offense was especially

heinous, cruel, or depraved, including “infliction of gratuitous

violence upon the victim above and beyond that necessary to

commit the killing” and “needless mutilation of the victim’s

body.”


                                 70
     Hall also argues that the definition of “serious physical

abuse” was suspect because it allowed the jury to consider

conduct that occurred after Lisa Rene lost consciousness.

However, we see no reason why the jury should have been precluded

from considering such conduct because it constituted evidence

that the killing was committed in a depraved manner in that it

provides an indication that Hall “relished the killing.”     Cf.

Jones v. Murray, 947 F.2d 1106, 1118 (4th Cir. 1991) (holding

that the Virginia Supreme Court had adopted a constitutionally

limited construction of “vileness” as an aggravating factor where

the state court had held that vileness was evinced by “an

aggravated battery such as mutilation, gross disfigurement, or

sexual assault committed upon a corpse or an unconscious body”).

We therefore conclude that Hall has failed to establish that the

district court’s instructions regarding the “especially heinous,

cruel, or depraved” aggravating factor rendered that factor

unconstitutionally overbroad.

     Finally, Hall claims that the district court’s instructions

invited the jury to consider the conduct of Hall’s coconspirators

throughout the course of the kidnapping in concluding that the

killing was “especially heinous, cruel, or depraved.”   However,

the wording of the aggravating factor itself focuses upon the

actions of Hall; it provides that the jury must conclude that

“the defendant committed the offense in an especially heinous,

cruel, or depraved manner.”   The instructions accompanying the

aggravating factor removed any doubt that the jury was required


                                71
to focus on Hall’s actions in determining whether this

aggravating factor existed.   Specifically, the instructions

provide that, in order for the killing to have involved torture,

“the defendant must have specifically intended to inflict severe

mental or physical pain or suffering upon the victim, apart from

killing the victim.”   Similarly, the instructions provide that,

in order for the killing to have involved serious physical abuse,

“the defendant must have specifically intended the abuse apart

from the killing.”

     Hall finally argues that the “especially heinous, cruel, or

depraved” aggravating factor was unconstitutionally duplicative

of the factor that the death occurred during the course of a

kidnapping.   As the government points out, however, the fact that

the murder occurred during the course of a kidnapping does not of

itself indicate that the murder was “especially heinous, cruel,

or depraved.”   Likewise, a murder not committed in the course of

a kidnapping may be “especially heinous, cruel, or depraved.”

Moreover, the fact that Hall raped Lisa Rene prior to killing her

was unnecessary to the jury’s conclusion that the death occurred

during the course of the kidnapping, but was clearly germane to

the determination that Hall committed the offense in an

especially heinous, cruel, or depraved manner.   Hall has

therefore failed to demonstrate any constitutional infirmity in

the “especially heinous, cruel, or depraved” statutory

aggravating factor.




                                72
            2.   Death During the Course of Another Offense

     Hall claims that the statutory aggravating factor that the

death occurred during the commission of another offense, set

forth in § 3592(c)(1), did not narrow the jury’s discretion.       We

disagree.

     In Lowenfield v. Phelps, 484 U.S. 231 (1988), the petitioner

was found guilty of capital murder on the basis of a Louisiana

statute that defined capital murder to include scenarios in which

“‘the offender has a specific intent to kill or inflict great

bodily harm upon more than one person.’”      Id. at 242-43 (quoting

LA. REV. STAT. ANN. § 14:30A(3) (West 1986)).    The Louisiana Code

of Criminal Procedure provided that “‘[a] sentence of death shall

not be imposed unless the jury finds beyond a reasonable doubt

that at least one statutory aggravating circumstance exists and,

after consideration of any mitigating circumstances, recommends

that the sentence of death be imposed.’”      Id. at 242 (quoting LA.

CODE CRIM. PROC. ANN. art. 905.3 (West 1984)).   The sole statutory

aggravating factor found by the jury and upheld by the Louisiana

Supreme Court on direct review was that “‘the offender knowingly

created a risk of death or great bodily harm to more than one

person.’”    Id. at 243 (quoting LA. CODE CRIM PROC. ANN. art.

905.4(d) (West 1984)).     The petitioner claimed that his death

sentence was unconstitutional because the aggravating factor

justifying its imposition did not narrow the class of persons

eligible for the death penalty in that the statutory aggravating

factor required proof of nothing more than that the defendant had


                                   73
committed capital murder.   The supreme court rejected this

argument:

          The use of “aggravating circumstances” is not an
     end in itself, but a means of genuinely narrowing the
     class of death-eligible persons and thereby channeling
     the jury’s discretion. We see no reason why this
     narrowing function may not be performed by jury
     findings at either the sentencing phase of the trial or
     the guilt phase.

     . . .

           Here, the “narrowing function” was performed by
     the jury at the guilt phase when it found defendant
     guilty of three counts of murder under the provision
     that “the offender has a specific intent to kill or to
     inflict great bodily harm upon more than one person.”
     The fact that the sentencing jury is also required to
     find the existence of an aggravating circumstance in
     addition is no part of the constitutionally required
     narrowing process, and so the fact that the aggravating
     circumstance duplicated one of the elements of the
     crime does not make this sentence constitutionally
     infirm. There is no question but that the Louisiana
     scheme narrows the class of death-eligible murderers
     and then at the sentencing phase allows for the
     consideration of mitigating circumstances and the
     exercise of discretion. The Constitution requires no
     more.

Id. at 244-46.

     Hall attempts to distinguish Lowenfield on the ground that

Louisiana defined capital murder narrowly enough that the

defendant was rendered death-eligible based solely upon his

conviction.   He notes that, in finding the petitioner guilty of

capital murder, the jury in that case found that the petitioner

killed more than one person with the specific intent to do so,

and this circumstance alone was sufficient to render him eligible

for the death penalty.   Hall notes that conviction of the capital

offense established by 18 U.S.C. § 1201 requires nothing more


                                74
than proof beyond a reasonable doubt that the defendant committed

a kidnapping in which “the death of any person result[ed],”

regardless of the mental state of the defendant with respect to

the death.   He thus notes that conviction under § 1201 does not

of itself render a defendant eligible for the death penalty.     See

Enmund v. Florida, 458 U.S. 782, 797 (1982) (holding that the

Eighth Amendment does not permit imposition of the death penalty

on a defendant “who aids and abets a felony in the course of

which murder is committed by others but who does not himself

kill, attempt to kill, or intend that killing take place or that

lethal force will be employed”).

     While we agree with Hall that his conviction for violation

of § 1201 did not, of itself, render him death-eligible, this

fact does not render the aggravating factor that the death

occurred during the course of a kidnapping constitutionally

infirm.   During the penalty phase, before it could consider this

aggravating factor or any other, the jury was required to find

beyond a reasonable doubt that Hall

       (A) intentionally killed [Lisa Rene];
       (B) intentionally inflicted serious bodily injury
     that resulted in the death of [Lisa Rene];
       (C) intentionally participated in an act,
     contemplating that the life of a person would be taken
     or intending that lethal force would be used in
     connection with a person, other than one of the
     participants in the offense, and [Lisa Rene] died as a
     direct result of the act; or
       (D) intentionally and specifically engaged in an act
     of violence, knowing that the act created a grave risk
     of death to a person, other than one of the
     participants in the offense, such that participation in
     the act constituted a reckless disregard for human life
     and [Lisa Rene] died as a direct result of the act.


                                75
18 U.S.C. § 3591(a)(2).    Hall does not contend (nor can he) that

he was not constitutionally eligible for the death penalty upon

proof beyond a reasonable doubt that he committed a kidnapping

during which death resulted and that, as to the death, Hall acted

with one of the mental states listed above.    See Tison v.

Arizona, 481 U.S. 137, 158 (1987) (holding “that major

participation in [a] felony committed, combined with reckless

indifference to human life, is sufficient to satisfy the [Eighth

Amendment’s] culpability requirement” regarding offenses that may

be punishable by death).   The fact that the jury was not required

to find that Hall acted with a sufficiently culpable mental state

to render him eligible for the death penalty until the penalty

phase provides no material basis for distinguishing the

aggravating factor at issue here from the one at issue in

Lowenfield.   “There is no question but that the [FDPA] narrows

the class of death-eligible murderers and then at the sentencing

phase allows for the consideration of mitigating circumstances

and the exercise of discretion.    The Constitution requires no

more.”    Lowenfield, 484 U.S. at 246; see also Jones, 132 F.3d at

249 (holding that an aggravating factor based upon 18 U.S.C.

§ 3592(c)(1) was not unconstitutional).16

     16
        Hall also argues that this case is distinguishable from
Lowenfield on the ground that, under Louisiana’s death penalty
framework, the jury is not required to weigh mitigating factors
against aggravating factors. He argues that, under a weighing
framework such as the FDPA, allowing the jury to consider the
mere circumstance that established the basis of his conviction as
an aggravating factor “would unfairly skew the weighing process
in favor of death.” United States v. McVeigh, 944 F. Supp. 1478,
1489-90 (D. Colo. 1996). In support of this proposition, Hall

                                  76
                3.   Effect on Lisa Rene’s Family

     Hall next argues that the nonstatutory aggravating factor of

“the effect of the instant offense on Lisa Rene’s family” was

unconstitutionally overbroad and vague and that it was

unauthorized by the FDPA.   We need not reach this issue because

we conclude that any error in submitting this aggravating factor

to the jury was harmless.



relies upon the following language from Stringer v. Black, 503
U.S. 222, 231-32 (1992):

     With respect to the function of a state reviewing court
     in determining whether the sentence can be upheld
     despite the use of an improper aggravating factor, the
     difference between a weighing State and a nonweighing
     State is not one of “semantics,” . . . but of critical
     importance. In a nonweighing State, so long as the
     sentencing body finds at least one valid aggravating
     factor, the fact that it also finds an invalid
     aggravating factor does not infect the formal process
     of deciding whether death is an appropriate penalty.
     Assuming a determination by the state appellate court
     that the invalid factor would not have made a
     difference to the jury’s determination, there is no
     constitutional violation resulting from the
     introduction of the invalid factor in an earlier stage
     of the proceedings. But when the sentencing body is
     told to weigh an invalid factor in its decision, a
     reviewing court may not assume it would have made no
     difference if the thumb had been removed from death’s
     side of the scale.

Id. at 231-32. Hall’s reliance upon this language, of course,
begs the question of whether the fact that the death occurred
during the course of a kidnapping is an “invalid factor.” As
indicated supra, we have concluded that the fact that the death
was intentionally committed during the course of a kidnapping is
a factor that may justify imposition of the death penalty. We
likewise conclude that it is a factor that the jury may properly
weigh against mitigating factors in determining whether the death
penalty constitutes an appropriate punishment in a particular
case.



                                77
     The FDPA provides that, in reviewing a death sentence

imposed pursuant to the act, “[t]he court of appeals shall not

reverse or vacate a sentence of death on account of any error

which can be harmless, including any erroneous special finding of

an aggravating factor, where the Government establishes beyond a

reasonable doubt that the error was harmless.”   18 U.S.C.

§ 3595(c)(2).   Under a death penalty framework pursuant to which

the sentencer weighs aggravating factors against mitigating

factors in determining whether death constitutes the appropriate

sentence, the consideration of a constitutionally infirm

aggravating factor constitutes harmless error if, beyond a

reasonable doubt, the sentence would have been the same had the

sentencer never considered the invalid aggravating factor.    See

Clemons v. Mississippi, 494 U.S. 738, 753 (1990) (noting that

whether “beyond a reasonable doubt . . . the jury’s verdict would

have been the same with or without the [constitutionally infirm]

aggravating circumstance” constituted an appropriate harmless-

error inquiry when evaluating the submission of an improper

aggravating factor under a weighing framework); Wiley v. Puckett,

969 F.2d 86, 91 (5th Cir. 1992) (indicating that, in conducting a

harmless-error analysis of the submission of an improper

aggravating factor under a weighing framework, a “court [may] ask

whether beyond a reasonable doubt the sentence would have been

the same had the vague aggravating circumstance not been injected

into the mix, or the court [may] ask whether beyond a reasonable

doubt the sentence would have been the same had the circumstance


                                78
been properly defined in the jury instructions”).

     Assuming that the nonstatutory aggravating factor of the

effect of the instant offense on Lisa Rene’s family was

unconstitutionally overbroad or vague or that it was unauthorized

by the FDPA, we conclude that the district court’s error in

submitting it to the jury was harmless.   In addition to its

determination that the effect of the offense on Lisa Rene’s

family constituted an aggravating factor, the jury also

unanimously found the following aggravating factors:   (1) that

Hall intentionally killed Lisa Rene during the course of a

kidnapping; (2) that he killed Lisa Rene in an especially

heinous, cruel, or depraved manner; and (3) that Hall constitutes

a future danger to the lives and safety of other persons.    During

the trial, the jury heard extensive evidence indicating that,

during the course of the kidnapping, Hall and his coconspirators

raped Lisa Rene, kept her tied up in a motel room for two days,

forced her on two occasions to walk barefooted and masked through

the woods to the site of her murder, brutally beat her into

unconsciousness with a shovel, and buried her in a grave where

she suffocated.   Weighing against these facts and the aggravating

factors that they prompted the jury to find unanimously were four

mitigating factors:   (1) “[a]nother defendant or defendants,

equally culpable in the crime, will not be punished by death”;

(2) “[t]he age of the defendant at the time of the offense”; (3)

“[t]he circumstances surrounding the defendant’s upbringing”; and

(4) “[a]ny other aspect of the defendant’s character or


                                79
background which calls for a sentence less than death.”     Of these

mitigating factors, only the first was found by more than one

juror.   Given the atrociousness of this crime and the relative

paucity of mitigating factors, we have little difficulty

concluding beyond a reasonable doubt that the jury would have

returned a recommendation that Hall receive a death sentence

regardless of whether it had considered the aggravating factor of

the effect of the offense on Lisa Rene’s family.

     This conclusion is bolstered by this court’s recent decision

in Jones, 132 F.3d at 232.   In that case, the court concluded

that two of the four aggravating factors found by the jury--“[the

victim’s] personal characteristics and the effect of the instant

offense on [her] family” and “[the victim’s] young age, her

slight stature, her background, and her unfamiliarity with [the

area where the murder took place]”--were unconstitutionally

vague, overbroad, and duplicative.   Id. at 250-51.   This left two

valid aggravating factors substantially similar to two of the

factors that the jury found unanimously in this case and that we

have previously held pass constitutional muster:   “[t]he

defendant . . . caused the death of [the victim], or injury

resulting in the death of [the victim], which occurred during the

commission of the offense of Kidnapping” and “[t]he defendant . .

. committed the offense in an especially heinous, cruel, and

depraved manner in that it involved torture or serious physical

abuse to [the victim].”   Id. at 248-50.   Weighing against these

aggravating factors were ten mitigating factors, many of which


                                80
were found by more than one juror.17   The court concluded beyond

a reasonable doubt that the jury would have returned a

recommendation of death even if it had not considered the two

invalid aggravating factors.   See id. at 252.   Our harmless-error

analysis in this case leads us to the same conclusion.




     17
        The mitigating factors found by at least one juror in
Jones included the following:

       (1) the defendant . . . did not have a significant
     prior criminal record [found by six jurors];
       (2) the defendant’s capacity to appreciate the
     wrongfulness of the defendant’s conduct or to conform
     to the requirements of the law was significantly
     impaired, regardless of whether the capacity was so
     impaired as to constitute a defense to the charge
     [found by two jurors];
       (3) the defendant committed the offense under severe
     mental or emotional disturbance [found by one juror];
       (4) the defendant was subjected to physical, sexual,
     and emotional abuse as a child (and was deprived of
     sufficient parental protection that he needed) [found
     by four jurors];
       (5) the defendant served his country well in Desert
     Storm, Grenada, and for 22 years in the United States
     Army [found by eight jurors];
       (6) the defendant is likely to be a well-behaved
     inmate [found by three jurors];
       (7) the defendant is remorseful for the crime he
     committed [found by four jurors];
       (8) the defendant’s daughter will be harmed by the
     emotional trauma of her father’s execution [found by
     nine jurors];
       (9) the defendant was under unusual and substantial
     internally generated duress and stress at the time of
     the offense [found by three jurors];
       (10) the defendant suffered from numerous
     neurological or psychological disorders at the time of
     the offense [found by one juror].

Jones, 132 F.3d at 238 n.3

                                81
                     I.   Denial of Continuance

     Hall claims that the district court denied him his rights to

due process and the effective assistance of counsel under the

Fifth and Sixth Amendments by denying his motion for a

continuance to allow his counsel an additional thirty days to

prepare for trial.   Proper evaluation of this claim requires the

construction of a brief chronology of events that transpired from

the time of the issuance of the complaint in this case to the

time of trial.

     A federal complaint in this matter issued against Hall on

October 26, 1994, and Hall was appointed counsel two days later.

The district court initially set the trial of Hall and his

codefendants for January 3, 1995.     A superseding indictment

containing capital charges was returned on November 22, 1994, and

Hall entered a not guilty plea to the superseding indictment on

November 28, 1994.   On December 8, 1994, Hall filed a motion for

a continuance, which the district court granted without setting a

new trial date.

     On January 6, 1995, the district court held a status

conference at which the government indicated that it would likely

seek the death penalty against Hall.     The court also indicated a

preliminary trial date of July 17, 1995.     On February 23, 1995,

the government filed its notice of intent to seek the death

penalty against Hall.

     On March 9, 1995, the district court granted a sealed motion

by Hall’s appointed counsel to withdraw from the case.     On March


                                 82
15, 1995, the district court entered an amended scheduling order

setting Hall’s trial for July 17, 1995.    On March 21, 1995, the

district court appointed new counsel, Jeffrey Kearney and Michael

Logan Ware, to represent Hall.   On April 6, 1995, the district

court granted Hall’s motion for severance from the trial of his

codefendants and entered a second amended scheduling order

resetting Hall’s trial for October 2, 1995.

     On August 2, 1995, Hall filed a motion for a continuance

requesting an additional thirty days for trial preparation on the

ground that one of his attorneys, Jeffrey Kearney, was scheduled

for several trials prior to Hall’s October trial date.   The

district court denied the motion on August 10, 1995.   Hall

unsuccessfully reurged his motion for a continuance immediately

prior to jury selection and twice during the penalty phase.     The

district court allowed Hall to proceed with jury selection with

one attorney present while the other continued to prepare for

trial.

     We review a district court’s denial of a motion for a

continuance for an abuse of discretion.    See United States v.

Davis, 61 F.3d 291, 298 (5th Cir. 1995).   A district court’s

denial of a continuance will warrant reversal only upon a showing

that the denial caused the defendant to “suffer[] serious

prejudice.”   United States v. Dupre, 117 F.3d 810, 823 (5th Cir.

1997), cert. denied, 118 S. Ct. 857 (1998); see also United

States v. Scott, 48 F.3d 1389, 1393 (5th Cir. 1995); United

States v. Castro, 15 F.3d 417, 423 (5th Cir. 1994).


                                 83
     In determining whether to grant a continuance, the district

court should examine

     (1) the amount of preparation time available, (2)
     whether the defendant took advantage of the time
     available, (3) the likelihood of prejudice from a
     denial, (4) the availability of discovery from the
     prosecution, and (5) the complexity of the case.

Scott, 48 F.3d at 1393.

     In this case, the district court did not abuse its

discretion in concluding that a thirty-day continuance for trial

preparation was not warranted.   First, Hall’s second team of

attorneys had over six months in which to prepare for trial.

Second, while we acknowledge that the FDPA creates a somewhat

complex procedural framework and is of fairly recent vintage, our

review of the record provides no indication that this was a case

of exceptional complexity, particularly given that Hall put on no

evidence at the guilt phase of his trial and focused solely on

the penalty phase.   Third, while Hall claims that the

government’s discovery in the case was voluminous, he makes no

contention that open and complete discovery was not forthcoming.

Fourth, the district court could properly conclude that prejudice

was unlikely to result from denial of the continuance, given that

Hall’s motion for a continuance indicated no scheduling conflicts

on the part of Michael Logan Ware, Hall’s other appointed

counsel.   Further, while Hall’s motion for a continuance stated

that his counsel lacked adequate time to investigate the case

given that many potential witnesses were in Arkansas, on appeal,

he merely makes a general claim that the refusal to grant the


                                 84
continuance denied him due process and the effective assistance

of counsel.   Hall’s only specific allegation of prejudice

resulting from the denial of the continuance is the fact that

only one of his appointed counsel was present during the majority

of jury selection.     However, our review of the record reveals no

deficiency in the representation that Hall received during this

stage of the trial.     We therefore conclude that the district

court’s denial of Hall’s motion for a continuance provides no

basis for reversing the district court’s judgment of conviction

and sentence.

                J.   Failure to Poll the Jury Regarding
                        Mid-Trial News Broadcast

     Hall claims that the district court abused its discretion in

declining to poll the jury regarding their possible exposure to a

television news broadcast during their deliberations in the

penalty phase of Hall’s trial.     The jury began deliberations in

the penalty phase on Friday, November 3, 1995.     That evening, the

district court released the jury for the weekend, and

deliberations resumed the following Monday.     After the jury

returned to its deliberations on Monday, November 6, 1995, Hall

moved the district court to either poll the jury or declare a

mistrial on the basis of a news broadcast aired on a local

station the night before.     The broadcast, in its entirety

approximately three minutes in length, consisted of a thirty-

second segment stating merely that the jury had found Hall guilty

but had not yet completed deliberations regarding punishment

followed by a brief debate between commentators regarding the

                                   85
appropriateness of the death penalty in cases of rape.    After

viewing a videotape of the broadcast, the district court denied

both of Hall’s motions.

     We review a district court’s decision not to conduct a voir

dire of the jury regarding their possible exposure to mid-trial

publicity for an abuse of discretion.     See United States v.

Rasco, 123 F.3d 222, 230 (5th Cir. 1997) (“‘It is for the trial

judge to decide at the threshold whether news accounts are

actually prejudicial; whether the jurors were probably exposed to

the publicity; and whether the jurors would be sufficiently

influenced by bench instructions alone to disregard the

publicity.’”   (quoting Gordon v. United States, 438 F.2d 858, 873

(5th Cir. 1971))), cert. denied, 118 S. Ct. 868 (1998).    In

United States v. Herring, 568 F.2d 1099 (5th Cir. 1978), this

court held that the district court should grant a voir dire of

the jury on the basis of mid-trial publicity if “serious

questions of possible prejudice” exist.    Id. at 1104.   The court

went on to hold that the determination of whether such questions

exist requires a two-part inquiry:

     A court must first look at the nature of the news
     material in question to determine whether it is
     innately prejudicial; factors such as the timing of the
     media coverage and its possible effects on legal
     defenses are to be considered. . . . Second, the
     court must ascertain the likelihood that the publicity
     has in fact reached the jury. The prominence of the
     media coverage and the nature and number of warnings
     against viewing the coverage become relevant at this
     stage of the inquiry.

United States v. Manzella, 782 F.2d 533, 542 (5th Cir. 1986)

(citing Herring, 568 F.2d at 1104-05).

                                86
     In this case, we conclude that the district court did not

abuse its discretion in declining to voir dire the jury regarding

their possible exposure to the news broadcast.   The portion of

the broadcast directly related to Hall’s trial did little more

than recount the procedural posture of the case, and thus was not

in any sense innately prejudicial.   See United States v.

Martinez-Moncivais, 14 F.3d 1030, 1037 (5th Cir. 1994) (finding

that publicity carried no potential for prejudice because “the

news media had merely publicized an issue that the jurors had

already been informed of by the judge himself”).   The second

segment of the broadcast was potentially more prejudicial.

However, the district court could properly conclude that the

likelihood that the jury was exposed to this portion of the

broadcast was so remote that voir dire was not warranted.

     Throughout the guilt phase of Hall’s trial, the district

court repeatedly admonished the jury to avoid media coverage of

the trial, and it reemphasized these instructions during the

penalty phase.   It also provided the jurors with redacted

newspapers.   Moreover, prior to releasing the jury for the

weekend during its penalty-phase deliberations, the court again

gave the jurors a stern warning regarding the avoidance of media

coverage:   “[T]here will be media coverage, and you’ll have to be

very vigilant to avoid newspapers and television and radio, news

coverage . . . .”   Given the court’s admonition, it is unlikely

that any of the jurors saw any portion of the broadcast in

question.   Moreover, any juror who happened to see the beginning


                                87
of the broadcast likely would have, pursuant to the court’s

instructions, turned off the television before the prejudicial

portion of the broadcast commenced.   In sum, we conclude that the

district court did not abuse its discretion in concluding that

the likelihood that the jury was exposed to the prejudicial

portion of the broadcast was sufficiently low that voir dire of

the jury was not warranted.   See United States v. Bermea, 30 F.3d
1539, 1559 (5th Cir. 1994) (noting that “[an] approach [that this

court has] favored [in reducing the likelihood of the jury’s

exposure to prejudicial extrinsic information] is the giving of a

blanket instruction to the jury not to view or listen to any

radio or television news broadcasts or to read any newspapers

except as provided by the court, and then to provide newspapers

with any relevant portions redacted from them”).

         K.   Admissibility of Hall’s Custodial Statement

     Hall contends that the district court erred in denying his

motion to suppress a custodial statement that he made to state

and local law enforcement officials subsequent to his arrest.    He

argues that admission of the statement violated his Fifth and

Sixth Amendment rights as well as 18 U.S.C. § 3501.   Full review

of these claims requires an overview of the facts surrounding

Hall’s arrest and subsequent detention as they were developed

during the suppression hearing held by the district court.

                      1.   Factual Background

     On September 29, 1994, a Texas court issued a warrant for

the arrest of Hall and two of his coconspirators for the


                                 88
aggravated kidnapping of Lisa Rene.    That same date, a federal

criminal complaint and arrest warrant were issued charging Hall

with flight to avoid prosecution on the Texas charges in

violation of 18 U.S.C. § 1073.

     On September 30, 1994, Hall, accompanied by retained

counsel, surrendered to law enforcement authorities in El Dorado,

Arkansas.    Hall was taken before an Arkansas magistrate, who made

a determination that probable cause existed to hold Hall on the

Texas charges.    Hall waived extradition and agreed to return to

Texas to face the state aggravated kidnapping charges.

     That same day, Hall spoke with Special Agent Garrett Floyd

of the Federal Bureau of Investigation and Detective Jim Ford of

the Arlington Police Department in the presence of his retained

counsel.    Before speaking with Hall, Ford read Hall his Miranda18

rights.    Floyd testified at the suppression hearing that Hall

told Ford and Floyd that he wished to talk to them in Texas.

Floyd also testified that as he, Ford, and Hall’s retained

counsel left the room, Hall told Floyd, “It wasn’t supposed to be

that way.    I’ll talk to you about it when I get to Texas.”   Floyd

also testified that after he escorted Hall back to the holding

facility at the jail, Hall stated, “I’ll tell you all about it

when I get to Texas.    Come and see me.”

     Hall was transported to Texas on October 4, 1994.    On

October 5, 1994, he was arraigned on the state kidnapping charge

before a Texas municipal court judge.    That afternoon, Ford and

     18
           See Miranda v. Arizona, 384 U.S. 436 (1966).

                                  89
Floyd came to the Arlington jail, where Hall was being detained,

to interview him.   Floyd testified that, when they arrived, Hall

asked what had taken them so long to come see him.   Floyd and

Ford read Hall his Miranda rights, secured a written waiver, and

interviewed him for approximately six hours, during which time

Hall made incriminating statements both orally and in writing.

On October 28, 1994, after the federal complaint in this matter

was returned, Hall was formally arraigned before a federal

magistrate judge.

                      2.   Constitutional Claims

     Hall first claims that his custodial statement to Floyd and

Ford was inadmissible as substantive evidence against him at his

trial because Floyd and Ford took the statement in violation of

his Fifth and Sixth Amendment rights to counsel.   We disagree.

     In Edwards v. Arizona, 451 U.S. 477 (1981), the Supreme

Court held that, once the accused asserts his Fifth Amendment

right to counsel and thereby “expresse[s] his desire to deal with

the police only through counsel, [he] is not subject to further

interrogation by the authorities until counsel has been made

available to him, unless the accused himself initiates further

communication, exchanges, or conversations with the police.”      Id.

at 484-85.    In Arizona v. Roberson, 486 U.S. 675 (1988), the

Court made clear that the Edwards rule is not offense specific.

See id. at    682-84; see also McNeil v. Wisconsin, 501 U.S. 171,

177 (1991); United States v. Carpenter, 963 F.2d 736, 739 (5th

Cir. 1992).    Once a suspect invokes his Fifth Amendment right to


                                  90
counsel with respect to one offense, law enforcement officials

may not reapproach him regarding any offense unless counsel is

present.    See McNeil, 501 U.S. at 177; Roberson, 486 U.S. at 682-

84, 687; Carpenter, 963 F.2d at 739; United States v. Cooper, 949
F.2d 737, 741 (5th Cir. 1991).

     In Michigan v. Jackson, 475 U.S. 625 (1986), the Supreme

Court held that the Edwards prophylactic rule applies when a

defendant invokes his Sixth Amendment right to counsel at an

arraignment and law enforcement officials subsequently initiate

custodial interrogation of the defendant prior to providing him

an opportunity to consult with counsel.    See id. at 636 (“Edwards

is grounded in the understanding that the assertion of the right

to counsel is a significant event and that additional safeguards

are necessary when the accused asks for counsel.   We conclude

that the assertion is no less significant, and the need for

additional safeguards no less clear, when the request for counsel

is made at an arraignment and when the basis for the claim is the

Sixth Amendment.   We thus hold that, if police initiate

interrogation after a defendant’s assertion, at an arraignment or

similar    proceeding, of his right to counsel, any waiver of the

defendant’s right to counsel for that police-initiated

interrogation is invalid.”   (internal quotation marks and

alterations omitted)).

     Unlike the Fifth Amendment right to counsel, the Sixth

Amendment right is offense specific; an invocation of the Sixth

Amendment right to counsel applies only with respect to the


                                 91
charged offense as to which it is invoked.   See McNeil, 501 U.S.

at 177.   Thus, Roberson’s extension of Edwards’s preclusion of

police-initiated interrogation after the defendant’s invocation

of his Fifth Amendment right to counsel does not apply to an

invocation of the defendant’s Sixth Amendment right to counsel.

A limited exception to this rule exists, however.    If an

uncharged offense is “extremely closely related” to or

“inextricably intertwined” with a charged offense, a defendant’s

invocation of his Sixth Amendment right to counsel with respect

to the charged offense will also preclude further custodial

interrogation regarding that uncharged offense.     Carpenter, 963
F.2d at 740; see also Cooper, 949 F.2d at 743.    We have held that

this is true even when the uncharged offense in question is a

federal offense and the charged offense is a state offense.     See

United States v. Laury, 49 F.3d 145, 150 & n.11 (5th Cir. 1995)

(“In this case, the federal charges and state charges were

identical, and therefore the invocation of the Sixth Amendment

right on the state charges was sufficient to invoke the right on

the federal charges.”).

     We accept, merely for the sake of argument, the highly

dubious assumption that, by surrendering to law enforcement

officials in the presence of counsel, Hall unequivocally invoked

his Fifth Amendment right to counsel.   We likewise assume that,

at the point of his surrender, Hall had also invoked his Sixth

Amendment right to counsel with respect to the Texas aggravated

kidnapping charge and that this charge was so inextricably


                                92
intertwined with the federal charges of which the jury convicted

Hall in this case that the invocation of his Sixth Amendment

right to counsel as to the Texas charge precluded law enforcement

officials from later initiating interrogation regarding the

federal charges.    Accepting all of these assumptions, we believe

that the district court correctly concluded that Hall reinitiated

the interrogation that led to his custodial statement.   As noted

earlier, Agent Floyd testified that, in Arkansas, Hall told him

that he wished to speak with law enforcement officials once he

got to Texas and that, once Floyd and Ford arrived at the

Arlington jail to interview Hall, Hall asked him what had taken

them so long to get there.   From this testimony, the district

court could properly conclude that Hall, rather than Ford or

Floyd, initiated the interrogation at the Arlington jail.    As

such, Hall’s custodial statements did not violate the

prophylactic rules designed to safeguard Fifth and Sixth

Amendment rights.    See Edwards, 451 U.S. at 484-85 (holding that,

once the accused asserts his Fifth Amendment right to counsel, he

“is not subject to further interrogation by the authorities until

counsel has been made available to him, unless the accused

himself initiates further communication, exchanges, or

conversations with the police” (emphasis added)); Mann v. Scott,

41 F.3d 968, 975-76 (5th Cir. 1994) (holding that the defendant’s

custodial statement was not rendered inadmissible based upon the

fact that he had invoked his Sixth Amendment right to counsel

prior to making the statement because the defendant had initiated


                                 93
the conversation with law enforcement officials that resulted in

the statement).

                       3.   Section 3501 Claim

     Hall next argues that his custodial statement was

inadmissible under 18 U.S.C. § 3501(b) and (c).    First, he argues

that his confession was involuntary under the criteria set forth

in § 3501(b).    Second, he argues that § 3501(c) renders his

confession inadmissible because he was not brought before a

federal magistrate judge until twenty-eight days after he was

initially taken into custody by Arkansas law enforcement

authorities.    We consider each of these arguments in turn.

     A confession is voluntary if, “under the ‘totality of the

circumstances,’ the statement is the product of the accused’s

‘free and rational choice.’”    United States v. Doucette, 979 F.2d
1042, 1045 (5th Cir. 1992) (quoting United States v. Rogers, 906
F.2d 189, 190 (5th Cir. 1990)).    Section 3501(b) provides that

the trial judge should consider the following factors, among

others, in determining whether a defendant voluntarily gave a

confession:

     (1) the time elapsing between arrest and arraignment of
     the defendant making the confession, if it was made
     after arrest and before arraignment, (2) whether such
     defendant knew the nature of the offense with which he
     was charged or of which he was suspected at the time of
     making the confession, (3) whether or not such
     defendant was advised or knew that he was not required
     to make any statement and that any such statement could
     be used against him, (4) whether or not such defendant
     had been advised prior to questioning of his right to
     the assistance of counsel; and (5) whether or not such
     defendant was without the assistance of counsel when
     questioned and when giving such confession.


                                  94
18 U.S.C. § 3501(b).    However, the presence or absence of any of

these factors is not dispositive of the voluntariness inquiry.

See id.; United States v. Restrepo, 994 F.2d 173, 184 (5th Cir.

1993).    The ultimate determination of whether a confession was

voluntary constitutes a question of law, but we accept the

factual conclusions upon which the district court predicates its

voluntariness determination unless they are clearly erroneous.

See id. at 183.

     As the district court concluded, Hall was arraigned on the

charge of aggravated kidnapping by a Texas judge before he made

his incriminating custodial statements to Floyd and Ford.19

Further, Hall was advised of his right not to make a statement

and his right to have the assistance of counsel on numerous

occasions before he gave his statement.    While Hall was not in

the presence of an attorney when he actually made his statement,

he had at least had an opportunity to consult with an attorney

prior to making it.    We acknowledge that Hall may not have been

aware of the gravity of the offense of which he was suspected at

the time of his statement, given that it is unclear whether he

was aware that Lisa Rene’s body had been discovered by the time

he made his statement.    However, considering that Hall actually

     19
        Hall contends that the arraignment before the Texas
municipal court judge did not constitute an “arraignment” within
the meaning of § 3501(b) because it did not comport with the
requirements of Rule 10 of the Federal Rules of Criminal
Procedure. However, Hall has cited no authority for the
proposition that a state arraignment must comport with the
Federal Rules of Criminal Procedure in order to constitute an
arraignment for purposes of the voluntariness calculus
contemplated by § 3501(b).

                                 95
requested the interview at which he made his statement and

further chided Floyd and Ford for taking so long to come and talk

to him, we have little trouble concluding, as the district court

did, that Hall’s confession was “the product of [his] free and

rational choice.”   Doucette, 979 F.2d at 1045 (internal quotation

marks omitted).

     Hall next claims that his confession was involuntary under

§ 3501(c) because he was not taken before a federal magistrate

judge until twenty-eight days after he was taken into custody in

Arkansas.   Section 3501(c) provides as follows:

     In any criminal prosecution by the United States or by
     the District of Columbia, a confession made or given by
     a person who is a defendant therein, while such person
     was under arrest or other detention in the custody of
     any law-enforcement officer or law-enforcement agency,
     shall not be inadmissible solely because of delay in
     bringing such person before a magistrate or other
     officer empowered to commit persons charged with
     offenses against the laws of the United States or of
     the District of Columbia if such confession is found by
     the trial judge to have been made voluntarily and if
     the weight to be given the confession is left to the
     jury and if such confession was made or given by such
     person within six hours immediately following his
     arrest or other detention: Provided, That the time
     limitation contained in this subsection shall not apply
     in any case in which the delay in bringing such person
     before such magistrate or other officer beyond such
     six-hour period is found by the trial judge to be
     reasonable considering the means of transportation and
     the distance to be traveled to the nearest available
     such magistrate or other officer.

18 U.S.C. § 3501(c).   Hall contends that, because he confessed

prior to his presentment before a federal magistrate judge and

more than six hours after his arrest, § 3501(c) renders his

confession presumptively involuntary.

     We note as an initial matter that this court has rejected

                                96
Hall’s interpretation of § 3501(c) as rendering involuntary any

confession made prior to presentment and more than six hours

after arrest.   In United States v. Hathorn, 451 F.2d 1337 (5th

Cir. 1971), we stated,

     While Section 3501(c) can be construed to mean that the
     only confessions obtained more than six hours after
     arrest that can be admitted are those that were
     elicited during the time necessary for travel to the
     magistrate, we [conclude] . . . that Congress did not
     intend to legislate any such arbitrary edict. We
     believe the correct interpretation to be that Congress
     established six hours as a minimum period which would
     pass muster. If, therefore, a longer delay occurs, it
     merely constitutes another factor to be considered by
     the trial judge in determining voluntariness.

Id. at 1341; see also United States v. Perez-Bustamante, 963 F.2d
48 (5th Cir. 1992).   More to the point, however, is the fact that

§ 3501(c) is entirely irrelevant to this case.

     In United States v. Alvarez-Sanchez, 511 U.S. 350 (1994),

the Supreme Court held that, “[a]s long as a person is arrested

and held only on state charges by state or local authorities, the

provisions of § 3501(c) are not triggered.”   Id. at 358.   In

reaching this conclusion, the court reasoned as follows:

     Clearly, the terms of [§ 3501(c)] can apply only when
     there is some “delay” in presentment. Because “delay”
     is not defined in the statute, we must construe the
     term “in accordance with its ordinary or natural
     meaning.” FDIC v. Meyer, 510 U.S. 471, 476 (1994). To
     delay is “[t]o postpone until a later time” or to “put
     off an action”; a delay is a “postponement.” American
     Heritage Dictionary 493 (3d ed. 1992). The term
     presumes an obligation to act. Thus, there can be no
     “delay” in bringing a person before a federal
     magistrate until, at a minimum, there is some
     obligation to bring the person before such a judicial
     officer in the first place. Plainly, a duty to present
     a person to a federal magistrate does not arise until
     the person has been arrested for a federal offense.
     See Fed. Rule Crim. Proc. 5(a) (requiring initial

                                97
     appearance before a federal magistrate). Until a
     person is arrested or detained for a federal crime,
     there is no duty, obligation, or reason to bring him
     before a judicial officer “empowered to commit persons
     charged with offenses against the laws of the United
     States,” and therefore, no “delay” under § 3501(c) can
     occur.

Id. at 357-58; see also United States v. Romano, 482 F.2d 1183

(5th Cir. 1973) (providing that Federal Rule of Criminal

Procedure 5(a)’s requirement that an officer making an arrest

“take the arrested person without unnecessary delay before the

nearest available federal magistrate . . . applies only to

arrests made by or for federal officials and does not apply to

arrests made under state law for state offenses” (citations

omitted)).

     At the time of his confession, Hall was in custody on state

charges.   He surrendered to Arkansas law-enforcement authorities

in response to the Texas warrant, and Arkansas authorities

detained him on the basis that probable cause existed to believe

that he committed the crime described in that warrant.    The Texas

municipal court judge arraigned him solely on the state charge.

The fact that a federal complaint and warrant had been issued

charging Hall with flight from prosecution at the time that he

was taken into custody does not change the fact that Hall was in

custody solely on state charges.     See United States v. Watson,

591 F.2d 1058, 1062 (5th Cir. 1979) (holding that § 3501(c) did

not apply until a defendant who was being held in custody by

state officials on a state charge of bank robbery was taken into

federal custody even though a federal warrant had issued based on


                                98
the same offense prior to the defendant’s arrest by state

officials).

     Hall argues, however, that federal and state authorities

were working in tandem in investigating Hall and that the

circumstances surrounding his arrest and detention thus

constitute an exception to the general rule that § 3501(c) and

Rule 5 of the Federal Rules of Criminal Procedure do not apply to

an individual in custody solely on state charges.   In Alvarez-

Sanchez, the Supreme Court observed that,

     [a]lthough we think proper application of § 3501(c)
     will be as straightforward in most cases as it is here,
     the parties identify one presumably rare scenario that
     might present some potential for confusion; namely,
     the situation that would arise if state or local
     authorities, acting in collusion with federal officers,
     were to arrest and detain someone in order to allow the
     federal agents to interrogate him in violation of his
     right to a prompt federal presentment. Long before the
     enactment of § 3501, we held that a confession obtained
     during such a period of detention must be suppressed if
     the defendant could demonstrate the existence of
     improper collaboration between federal and state or
     local officers.

Alvarez-Sanchez, 511 U.S. at 359.    The record reveals no such

improper collaboration in this case.   As the district court

concluded, “[t]here is little, if any, evidence to suggest that

[Hall] was being held by the state solely to permit in-custody

interrogation by federal officials without compliance with Rule 5

or § 3501(c).”   Indeed, Agent Floyd testified, and the district

court found, that, at the time Hall made his custodial statement,

Floyd was not even aware of the issuance of a federal warrant or

complaint against Hall for flight from prosecution.

We see no reason to disturb the district court’s factual

                                99
conclusion that the record in this case reflects the existence of

nothing more than “routine cooperation between local and federal

authorities,” which is “wholly unobjectionable.”     Alvarez-

Sanchez, 511 U.S. at 360.   We therefore reject Hall’s contention

that § 3501(c) rendered his confession inadmissible as

substantive evidence against him.

              L.   Additional Review Under § 3595(a)

     In addition to imposing a duty upon the court of appeals to

“address all substantive and procedural issues raised on the

appeal of a sentence of death,” the FDPA also imposes a duty upon

this court to “consider whether the sentence of death was imposed

under the influence of passion, prejudice, or any other arbitrary

factor and whether the evidence supports the special finding of

a[] [statutory] aggravating factor.”   18 U.S.C. § 3595(c)(1).    We

have found nothing in the record indicating that the jury’s

recommendation of a death sentence was motivated in any degree by

passion, prejudice, or any other arbitrary factor.     Further, as

noted in Part II.H.3, supra, in connection with our harmless-

error analysis of the district court’s submission of the

nonstatutory aggravating factor of the effect of the offense on

Lisa Rene’s family, the record contains ample evidence from which

the jury could conclude beyond a reasonable doubt that the death

occurred during the commission of a kidnapping, the aggravating

factor set forth in § 3952(c)(1), and that Hall killed Lisa Rene

in an especially heinous, cruel, or depraved manner, the




                                100
aggravating factor set forth in § 3592(c)(6).20

                        III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

judgment of conviction and sentence.




     20
        Hall objects to the order of this court permitting him
to file only a 100-page brief. We have allowed Hall to file a
brief containing twice the normally applicable maximum number of
pages and conclude that he was not denied due process or the
effective assistance of counsel by not allowing him to file an
even longer brief. See FED. R. APP. P. 28(g). We therefore
decline to consider the arguments that Hall asserts in an
appendix to his initial brief. Cf. Conkling v. Turner, 18 F.3d
1285, 1299 n.14 (5th Cir. 1994) (“Attorneys cannot circumvent the
fifty-page limit of Federal Rule of Appellate Procedure 28(g) by
incorporating by reference a trial memorandum.”); Yohey v.
Collins, 985 F.2d 222 (5th Cir. 1993) (declining to consider
arguments in other pleadings that the appellant attempted to
incorporate by reference in a brief already in excess of the 50-
page limit).

                               101